EXHIBIT 10.1




ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption Agreement (the “Assumption Agreement”) is made
and entered as of the 1st day of August, 2017, by and among Veritex Holdings,
Inc., a Texas corporation and registered bank holding company with its principal
offices in Dallas, Texas (“Buyer”), Spartan Merger Sub, Inc., a Texas
corporation and wholly-owned subsidiary of Buyer (“Merger Sub”), and Sovereign
Bancshares, Inc., a Texas corporation and registered bank holding company with
its principal offices in Dallas, Texas (“Seller”).
WHEREAS, Buyer, Merger Sub and Seller entered into that certain Agreement and
Plan of Reorganization dated as of December 14, 2016 (the “Merger Agreement”),
pursuant to which Merger Sub will merge with and into Seller, with Seller
surviving as the wholly-owned subsidiary of Buyer (the “Merger”), and,
immediately thereafter, Seller will merge with and into Buyer, with Buyer being
the surviving corporation (the “Second-Step Merger”, and together with the
Merger, the “Integrated Mergers”); and
WHEREAS, in conjunction with the Integrated Mergers, Buyer will acquire all of
the assets and assume all of the liabilities of Seller, including the
obligations in respect of the 24,500 issued and outstanding shares of Seller’s
Senior Non-Cumulative Perpetual Preferred Stock, Series C (the “SBLF Preferred
Shares”), that were issued to United States Department of the Treasury (the
“Treasury Department”), pursuant to that certain Securities Purchase Agreement
dated effective as of September 22, 2011, by and between the Treasury Department
and Seller (the “Securities Purchase Agreement”).
NOW, THEREFORE, in consideration of the consummation of the transactions
contemplated by the Merger Agreement, and to effectuate the agreements of
Seller, Merger Sub and Buyer set forth therein, the parties hereto hereby agree
as follows:
1.Assignment and Assumption of Liabilities. Subject to the consummation of the
Integrated Mergers, Seller hereby assigns to Buyer, and Buyer hereby assumes the
liabilities and obligations of Seller to be discharged, performed, satisfied or
paid, including the due and punctual performance of each and every covenant,
agreement and condition of the Securities Purchase Agreement to be performed by
Seller with respect the SBLF Preferred Shares and all terms, conditions and
agreements relating thereto (collectively, the “Assumed Liabilities”). Such
assignment and assumption will be effective as of the effective time of the
Second-Step Merger as specified in the Certificate of Merger filed with and
certified by the Texas Secretary of State (the “Effective Time”).
2.Definitions. As of the Effective Time, each reference in the Securities
Purchase Agreement to the “Company” shall mean Buyer and each reference to the
“Preferred Shares” shall mean the Senior Non-Cumulative Perpetual Preferred
Stock, Series D of Buyer issued to the Secretary of the Treasury at the
Effective Time. Notwithstanding the Effective Time, all references in the
Securities Purchase Agreement to the “Closing Date” shall continue to mean
September 22, 2011. All capitalized terms used herein that are defined in the
Securities Purchase Agreement, either directly or by reference therein, shall
have the respective meanings assigned them in the Securities Purchase Agreement
except as otherwise provided herein or unless the context otherwise requires.
3.Governing Law. This Assumption Agreement shall be governed by and construed in
accordance with federal law of the United States if and to the extent such law
is applicable, and otherwise in accordance with the laws of the State of New
York applicable to contracts made and to be performed entirely within such state
and shall be binding upon the parties hereto and their respective successors and
assigns.
4.Successors and Assigns. This Assumption Agreement and all of the provisions
hereof shall be binding upon, and shall inure to the benefit of, the parties
hereto and their respective successors and assigns.
5.Counterparts. This Assumption Agreement may be executed simultaneously in
multiple counterparts, each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument.
6.Binding Effect. The Securities Purchase Agreement as so amended shall remain
in full force and effect and shall be deemed binding upon the parties thereto
and hereto until further amended in accordance with its terms.


1

--------------------------------------------------------------------------------




7.Representations and Warranties. Buyer hereby represents and warrants to the
Treasury that the representations and warranties of Buyer set forth in Article
II of the Securities Purchase Agreement, as amended by this Assumption Agreement
and the updated Disclosure Schedule attached hereto, are true and correct as of
the Effective Time.


[Signature Page Follows]




2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Assumption Agreement to
be duly executed by their duly authorized officers as of the 1st day of August,
2017.
BUYER:
 
 
VERITEX HOLDINGS, INC.
 
 
 
 
By:
/s/ C. Malcolm Holland, III
Name:
C. Malcolm Holland, III
Title:
Chairman and Chief Executive Officer
 
 
MERGER SUB:
 
 
SPARTAN MERGER SUB, INC.
 
 
 
 
By:
/s/ C. Malcolm Holland, III
Name:
C. Malcolm Holland, III
Title:
Chairman and Chief Executive Officer
 
 
SELLER:
 
 
SOVEREIGN BANCSHARES, INC.
 
 
 
 
By:
/s/ Thomas J. Mastor
Name:
Thomas J. Mastor
Title:
President and Chief Executive Officer





[Signature Page to Assignment and Assumption Agreement]



--------------------------------------------------------------------------------







SMALL BUSINESS LENDING FUND — SECURITIES PURCHASE AGREEMENT
 
Sovereign Bancshares, Inc.
 
0062
Name of Company
 
SBLF No.

 
17950 Preston Road, Suite 500
 
Corporation
Street Address for Notices
 
Organizational Form (e.g., corporation, national bank)
Dallas
 
Texas
 
75252
 
Texas
City
 
State
 
Zip Code
 
Jurisdiction of Organization
R. Michael Russell, CFO
 
Federal Reserve
Name of Contact Person to Receive Notices
 
Appropriate Federal Banking Agency
214-234-1862
 
214-242-1903
 
September 22, 2011
Fax Number for Notices
 
Phone Number for Notices
 
Effective Date

 
THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of the Effective
Date set forth above (the “Signing Date”) between the Secretary of the Treasury
(“Treasury”) and the Company named above (the “Company”), an entity existing
under the laws of the Jurisdiction of Organization stated above in the
Organizational Form stated above.  The Company has elected to participate in
Treasury’s Small Business Lending Fund program (“SBLF”).  This Agreement
contains the terms and conditions on which the Company intends to issue
preferred stock to Treasury, which Treasury will purchase using funds
appropriated under SBLF.
 
This Agreement consists of the following attached parts, all of which together
constitute the entire agreement of Treasury and the Company (the “Parties”) with
respect to the subject matter hereof, superseding all prior written and oral
agreements and understandings between the Parties with respect to such subject
matter:
 
Annex A:
Information Specific to
 
Annex G:
Form of Officer’s Certificate
 
the Company and the Investment
 
Annex H:
Form of Supplemental Reports
Annex B:
Definitions
 
Annex I:
Form of Annual Certification
Annex C:
General Terms and Conditions
 
Annex J:
Form of Opinion
Annex D:
Disclosure Schedule
 
Annex K:
Form of Repayment Document
Annex E:
Registration Rights
 
 
 
Annex F:
Form of Certificate of Designation
 
 
 

 
This Agreement may be executed in any number of counterparts, each being deemed
to be an original instrument, and all of which will together constitute the same
agreement.  Executed signature pages to this Agreement may be delivered by
facsimile or electronic mail attachment.
    
[Signatures follow]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF , this Agreement has been duly executed and delivered by the
duly authorized representatives of the parties hereto as of the Effective Date.
 
THE SECRETARY OF THE TREASURY
 
VERITEX HOLDINGS, INC.
 
 
 
By:
/s/ Don Graves
 
By:
/s/ Tom Mastor
Name:
Don Graves
 
Name:
Tom Mastor
Title:
Deputy Assistant Secretary
 
Title:
President and Chairman of the Board

 
[Signature Page- SBLF Securities Purchase Agreement – Sovereign Bancshares,
Inc.]






--------------------------------------------------------------------------------





ANNEX A
INFORMATION SPECIFIC TO THE COMPANY AND THE INVESTMENT
 
Purchase Information
 
Terms of the Purchase:
 
 
 
 
 
Series of Preferred Stock Purchased:
 
Senior Non-Cumulative Perpetual Preferred Stock, Series C, no par value per
share
 
 
 
Per Share Liquidation Preference of Preferred Stock:
 
$1,000 per share
 
 
 
Number of Shares of Preferred Stock Purchased:
 
24,500
 
 
 
Dividend Payment Dates on the Preferred Stock:
 
Payable quarterly in arrears on January 1, April 1, July 1 and October 1 of each
year.
 
 
 
Purchase Price:
 
$24,500,000
 
 
 
Closing:
 
 
 
 
 
Location of Closing:
 
Virtual
 
 
 
Time of Closing:
 
10:00 a.m. (EST)
 
 
 
Date of Closing:
 
September 22, 2011

 
Redemption Information
(Only complete if the Company was a CPP or CDCI participant; leave blank
otherwise.)
 
Prior Program:
 
ý
 
CPP
 
 
 
 
 
 
 
o
 
CDCI
 
 
 
 
 
Series of Previously Acquired Preferred Stock:
 
Fixed Rate Cumulative Perpetual Preferred Stock, Series A and Fixed Rate
Cumulative Perpetual Preferred Stock, Series B
 
 
 
Number of Shares of Previously Acquired Preferred Stock:
 
18,215 shares of Series A and 911 shares of Series B
 
 
 
Repayment Amount(1):
 
$19,228,031.61



(1)
The Repayment Amount is the aggregate amount of principal and dividends due by
the Company with respect to the CPP repurchase obligation.









1

--------------------------------------------------------------------------------




Residual Amount(2):
 
$0



(2)
If the Repayment Amount is greater than the SBLF funding amount, insert the
difference. If the Repurchase Amount is less than the SBLF funding amount,
insert -0-.



Matching Private Investment Information
 
Treasury investment is contingent on the Company raising Matching Private
Investment (check one):
 
o
 
Yes
 
 
ý
No
 
 
 
 
If Yes, complete the following (leave blank otherwise):
 
 
 
 
 
 
 
Aggregate Dollar Amount of Matching Private Investment Required:
 
 
 
 
 
Aggregate Dollar Amount of Matching Private Investment Received:
 
 
 
 
 
Class of securities representing Matching Private Investment:
 
 
 
 
 
Date of issuance of Matching Private Investment:
 
 

 




 




2

--------------------------------------------------------------------------------





ANNEX B
DEFINITIONS
 
1.             Definitions.  Except as otherwise specified herein or as the
context may otherwise require, the following terms have the respective meanings
set forth below for all purposes of this Agreement.
 
“Affiliate” means, with respect to any person, any person directly or indirectly
controlling, controlled by or under common control with, such other person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any person, means the possession, directly or indirectly through one
or more intermediaries, of the power to cause the direction of management and/or
policies of such person, whether through the ownership of voting securities by
contract or otherwise.
 
“Application Date” means the date of the Company’s completed application to
participate in SBLF.
 
“Appropriate Federal Banking Agency” means the “appropriate Federal banking
agency” with respect to the Company or such Company Subsidiaries, as applicable,
as defined in Section 3(q) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1813(q)).  The Appropriate Federal Banking Agency is identified on the
cover page of this Agreement.
 
“Appropriate State Banking Agency” means, if the Company is a State-chartered
bank, the Company’s State bank supervisor (as defined in Section 3(r) of the
Federal Deposit Insurance Act, 12 U.S.C. § 1813(q).
 
“Bank Holding Company” means a company registered as such with the Federal
Reserve pursuant to 12 U.S.C. §1842 and the regulations of the Federal Reserve
promulgated thereunder.
 
“Call Report” has the meaning assigned thereto in Section 4102(4) of the SBJA. 
If the Company is a Bank Holding Company or a Savings and Loan Holding Company,
unless the context clearly indicates otherwise:  (a) the term “Call Report”
shall mean the Call Report(s) (as defined in Section 4102(4) of the SBJA) of the
IDI Subsidiary(ies); and (b) if there are multiple IDI Subsidiaries, all
references herein or in any document executed or delivered in connection
herewith (including the Certificate of Designation, the Initial Supplemental
Report and all Quarterly Supplemental Reports) to any data reported in a Call
Report shall refer to the aggregate of such data across the Call Reports for all
such IDI Subsidiaries.
 
“CDCI” means the Community Development Capital Initiative, as authorized under
the Emergency Economic Stabilization Act of 2008.
 
“Company Material Adverse Effect” means a material adverse effect on (i) the
business, results of operation or condition (financial or otherwise) of the
Company and its consolidated subsidiaries taken as a whole; provided, however,
that Company Material Adverse Effect shall not be deemed to include the effects
of (A) changes after the Signing Date in general


1

--------------------------------------------------------------------------------




business, economic or market conditions (including changes generally in
prevailing interest rates, credit availability and liquidity, currency exchange
rates and price levels or trading volumes in the United States or foreign
securities or credit markets), or any outbreak or escalation of hostilities,
declared or undeclared acts of war or terrorism, in each case generally
affecting the industries in which the Company and its subsidiaries operate,
(B) changes or proposed changes after the Signing Date in GAAP, or authoritative
interpretations thereof, or (C) changes or proposed changes after the Signing
Date in securities, banking and other laws of general applicability or related
policies or interpretations of Governmental Entities (in the case of each of
these clauses (A), (B) and (C), other than changes or occurrences to the extent
that such changes or occurrences have or would reasonably be expected to have a
materially disproportionate adverse effect on the Company and its consolidated
subsidiaries taken as a whole relative to comparable U.S. banking or financial
services organizations); or (ii) the ability of the Company to consummate the
Purchase and other transactions contemplated by this Agreement and perform its
obligations hereunder and under the Certificate of Designation on a timely basis
and declare and pay dividends on the Dividend Payment Dates set forth in the
Certificate of Designation.
 
“CPP” means the Capital Purchase Program, as authorized under the Emergency
Economic Stabilization Act of 2008.
 
“Disclosure Schedule” means that certain schedule to this Agreement delivered to
Treasury on or prior to the Signing Date, setting forth, among other things,
items the disclosure of which is necessary or appropriate in response to an
express disclosure requirement contained in a provision hereof.  The Disclosure
Schedule is contained in Annex D of this Agreement.
 
“Executive Officers” means the Company’s “executive officers” as defined in 12
C.F.R. § 215.2(e)(1) (regardless of whether or not such regulation is applicable
to the Company).
 
“Federal Reserve” means the Board of Governors of the Federal Reserve System.
 
“GAAP” means generally accepted accounting principles in the United States.
 
“General Terms and Conditions” and “General T&C” each mean Annex C of this
Agreement.
 
“IDI Subsidiary” means any Company Subsidiary that is an insured depository
institution.
 
“Junior Stock” means Common Stock and any other class or series of stock of the
Company the terms of which expressly provide that it ranks junior to the
Preferred Shares as to dividend and redemption rights and/or as to rights on
liquidation, dissolution or winding up of the Company.
 
“knowledge of the Company” or “Company’s knowledge” means the actual knowledge
after reasonable and due inquiry of the “officers” (as such term is defined in
Rule 3b-2 under the Exchange Act) of the Company.


2

--------------------------------------------------------------------------------




“Matching Private Investment-Supported,” when used to describe the Company (if
applicable), means the Company’s eligibility for participation in the SBLF
program is conditioned upon the Company or an Affiliate of the Company
acceptable to Treasury receiving Matching Private Investment, as contemplated by
Section 4103(d)(3)(B) of the SBJA.
 
“Original Letter Agreement” means, if applicable, the Letter Agreement (and all
terms incorporated therein) pursuant to which Treasury purchased from the
Company, and the Company issued to Treasury, the Previously Acquired Preferred
Shares (or warrants exercised to acquire the Previously Acquired Preferred
Shares or the securities exchanged for the Previously Acquired Preferred Stock).
 
“Oversight Officials” means, interchangeably and collectively as context
requires, the Special Deputy Inspector General for SBLF Program Oversight, the
Inspector General of the Department of the Treasury, and the Comptroller General
of the United States.
 
“Parity Stock” means any class or series of stock of the Company the terms of
which do not expressly provide that such class or series will rank senior or
junior to the Preferred Shares as to dividend rights and/or as to rights on
liquidation, dissolution or winding up of the Company (in each case without
regard to whether dividends accrue cumulatively or non-cumulatively).
 
“Preferred Shares” means the number of shares of Preferred Stock identified in
the “Purchase Information” section of Annex A opposite “Number of Shares of
Preferred Stock Purchased.”
 
“Preferred Stock” means the series of the Company’s preferred stock identified
in the “Purchase Information” section of Annex A opposite “Series of Preferred
Stock Purchased.”
 
“Previously Acquired Preferred Shares” means, if the Company participated in CPP
or CDCI, the number of shares of Previously Acquired Preferred Stock identified
in the “Redemption Information” section of Annex A opposite “Number of Shares of
Previously Acquired Preferred Stock.”
 
“Previously Acquired Preferred Stock” means, if the Company participated in CPP
or CDCI, the series of the Company’s preferred stock identified in the
“Redemption Information” section of Annex A opposite “Series of Previously
Acquired Preferred Stock.”
 
“Previously Disclosed” means information set forth on the Disclosure Schedule or
the Disclosure Update, as applicable; provided, however, that disclosure in any
section of such Disclosure Schedule or Disclosure Update, as applicable, shall
apply only to the indicated section of this Agreement; provided, further, that
the existence of Previously Disclosed information, pursuant to a Disclosure
Update, shall neither obligate Treasury to consummate the Purchase nor limit or
affect any rights of or remedies available to Treasury.
 
“Prior Program” means (a) CPP, if the Company is a participant in CPP
immediately prior to the Closing, or (b) CDCI, if the Company is a participant
in CDCI immediately prior to the Closing.


3

--------------------------------------------------------------------------------




“Publicly-traded” means a company that (i) has a class of securities that is
traded on a national securities exchange and (ii) is required to file periodic
reports with either the Securities and Exchange Commission or its primary
federal bank regulator.
 
“Purchase” means the purchase of the Preferred Shares by Treasury from the
Company pursuant to this Agreement.
 
“Repayment” has the meaning set forth in the Repayment Document.
 
“Repayment Amount” means, if the Company participated in CPP or CDCI, the
aggregate amount payable by the Company as of the Closing Date to redeem the
Previously Acquired Preferred Stock in accordance with its terms, which amount
is set forth in the “Redemption Information” section of Annex A.
 
“Savings and Loan Holding Company” means a company registered as such with the
Office of Thrift Supervision or any successor thereto pursuant to 12 U.S.C.
§1467(a) and the regulations of the Office of Thrift Supervision promulgated
thereunder.
 
“SBJA” means the Small Business Jobs Act of 2010, as it may be amended from time
to time.
 
“Subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity (A) of which such person or a subsidiary of
such person is a general partner or (B) of which a majority of the voting
securities or other voting interests, or a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such person and/or
one or more subsidiaries thereof.
 
“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, property, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add-on minimum, ad valorem, transfer or excise tax,
or any other tax, custom, duty, governmental fee or other like assessment or
charge of any kind whatsoever, together with any interest, penalty or addition
imposed by any Governmental Entity.
 
“Total Assets” means, with respect to an insured depository institution, the
total assets of such insured depository institution.
 
“Total Risk-Weighted Assets” means, with respect to an insured depository
institution, the risk-weighted assets of such insured depository institution.
 
“Warrant” has the meaning set forth in the Repayment Document.
 
2.             Index of Definitions.  The following table, which is provided
solely for convenience of reference and shall not affect the interpretation of
this Agreement, identifies the location where capitalized terms are defined in
this Agreement:


4

--------------------------------------------------------------------------------




 
 
Location of
Term
 
Definition
Affiliate
 
Annex B, §1
Agreement
 
Cover Page
Appropriate Federal Banking Agency
 
Annex B, §1
Appropriate State Banking Agency
 
Annex B, §1
Bank Holding Company
 
Annex B, §1
Bankruptcy Exceptions
 
General T&C, §2.5(a)
Board of Directors
 
General T&C, §2.6
Business Combination
 
General T&C, §5.8
business day
 
General T&C, §5.12
Call Report
 
Annex B, §1
Capitalization Date
 
General T&C, §2.2
CDCI
 
Annex B, §1
Certificate of Designation
 
General T&C, §1.3(d)
Charter
 
General T&C, §1.3(d)
Closing
 
General T&C, §1.2(a)
Closing Date
 
General T&C, §1.2(a)
Closing Deadline
 
General T&C, §5.1(a)(i)
Code
 
General T&C, §2.14
Common Stock
 
General T&C, §2.2
Company
 
Cover Page
Company Financial Statements
 
General T&C, §1.3(i)
Company Material Adverse Effect
 
Annex B, §1
Company Reports
 
General T&C, §2.9
Company Subsidiary; Company Subsidiaries
 
General T&C, §2.5(b)
control; controlled by; under common control with
 
Annex B, §1
CPP
 
Annex B, §1
Disclosure Schedule
 
Annex B, §1
Disclosure Update
 
General T&C, §1.3(h)
ERISA
 
General T&C, §2.14
Exchange Act
 
General T&C, §4.3
Executive Officers
 
Annex B, §1
Federal Reserve
 
Annex B, §1
GAAP
 
Annex B, §1
Governmental Entities
 
General T&C, §1.3(a)
Holders
 
General T&C, §4.4(a)
Indemnitee
 
General T&C, §4.4(b)
Information
 
General T&C, §3.1(c)(iii)
Initial Supplemental Report
 
General T&C, §1.3(j)
Junior Stock
 
Annex B, §1
knowledge of the Company; Company’s knowledge
 
Annex B, §1
Matching Private Investment
 
General T&C, §1.3(l)
Matching Private Investment-Supported
 
Annex B, § 1
Matching Private Investors
 
General T&C, §1.3(l)



5

--------------------------------------------------------------------------------




officers
 
Annex B, §1
Oversight Officials
 
Annex B, §1
Parity Stock
 
Annex B, §1
Parties
 
Cover Page
Plan
 
General T&C, §2.14
Preferred Shares
 
Annex B, §1
Preferred Stock
 
Annex B, §1
Previously Acquired Preferred Shares
 
Annex B, §1
Previously Acquired Preferred Stock
 
Annex B, §1
Previously Disclosed
 
Annex B, §1
Prior Program
 
General T&C, §1.2(c)
Proprietary Rights
 
General T&C, §2.21
Publicly-traded
 
Annex B, §1
Purchase
 
Annex B, §1
Purchase Price
 
General T&C, §1.1(a)
Regulatory Agreement
 
General T&C, §2.19
Related Party
 
General T&C, §2.25
Repayment Document
 
General T&C, §1.2(b)(ii)(E)
Residual Amount
 
General T&C, §1.2(b)(ii)(B)
Savings and Loan Holding Company
 
Annex B, §1
SBJA
 
Annex B, §1
SBLF
 
Cover Page
SEC
 
General T&C, §2.11
Securities Act
 
General T&C, §2.1
Signing Date
 
Cover Page
Subsidiary
 
Annex B, §1
Quarterly Supplemental Report
 
General T&C, §3.1(d)(i)
Tax; Taxes
 
Annex B, §1
Transfer
 
General T&C, §4.3
Treasury
 
Cover Page

 
3.             Defined Terms in Annex K.  Except for defined terms in Annex K
that are expressly cross-referenced in another part of this Agreement, terms
defined in Annex K are defined therein solely for purposes of Annex K and are
not applicable to other parts of this Agreement.




6

--------------------------------------------------------------------------------





ANNEX C
GENERAL TERMS AND CONDITIONS
 
CONTENTS OF GENERAL TERMS AND CONDITIONS
 
 
 
 
 
Page
ARTICLE I
 
PURCHASE; CLOSING
 
3
 
 
1.1


 
Purchase
 
3
 
 
1.2


 
Closing
 
3
 
 
1.3


 
Closing Conditions
 
4
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES
 
6
 
 
2.1


 
Organization, Authority and Significant Subsidiaries
 
6
 
 
2.2


 
Capitalization
 
6
 
 
2.3


 
Preferred Shares
 
7
 
 
2.4


 
Compliance With Identity Verification Requirements
 
7
 
 
2.5


 
Authorization; Enforceability
 
7
 
 
2.6


 
Anti-takeover Provisions and Rights Plan
 
8
 
 
2.7


 
No Company Material Adverse Effect
 
8
 
 
2.8


 
Company Financial Statements
 
9
 
 
2.9


 
Reports
 
9
 
 
2.10


 
No Undisclosed Liabilities
 
9
 
 
2.11


 
Offering of Securities
 
10
 
 
2.12


 
Litigation and Other Proceedings
 
10
 
 
2.13


 
Compliance with Laws
 
10
 
 
2.14


 
Employee Benefit Matters
 
10
 
 
2.15


 
Taxes
 
11
 
 
2.16


 
Properties and Leases
 
11
 
 
2.17


 
Environmental Liability
 
12
 
 
2.18


 
Risk Management Instruments
 
12
 
 
2.19


 
Agreements with Regulatory Agencies
 
12
 
 
2.20


 
Insurance
 
13
 
 
2.21


 
Intellectual Property
 
13
 
 
2.22


 
Brokers and Finders
 
13
 
 
2.23


 
Disclosure Schedule
 
13
 
 
2.24


 
Previously Acquired Preferred Shares
 
14
 
 
2.25


 
Related Party Transactions
 
14
 
 
2.26


 
Ability to Pay Dividends
 
14
ARTICLE III
 
COVENANTS
 
14
 
 
3.1


 
Affirmative Covenants
 
14
 
 
3.2


 
Negative Covenants
 
20



1

--------------------------------------------------------------------------------




ARTICLE IV
 
ADDITIONAL AGREEMENTS
 
21
 
 
4.1


 
Purchase for Investment
 
21
 
 
4.2


 
Legends
 
21
 
 
4.3


 
Transfer of Preferred Shares
 
22
 
 
4.4


 
Rule 144; Rule 144A; 4(1½) Transactions
 
22
 
 
4.5


 
Depositary Shares
 
24
 
 
4.6


 
Expenses and Further Assurances
 
24
ARTICLE V
 
MISCELLANEOUS
 
24
 
 
5.1


 
Termination
 
24
 
 
5.2


 
Survival
 
25
 
 
5.3


 
Amendment
 
25
 
 
5.4


 
Waiver of Conditions
 
26
 
 
5.5


 
Governing Law; Submission to Jurisdiction; etc.
 
26
 
 
5.6


 
No Relationship to TARP
 
26
 
 
5.7


 
Notices
 
26
 
 
5.8


 
Assignment
 
27
 
 
5.9


 
Severability
 
27
 
 
5.10


 
No Third Party Beneficiaries
 
27
 
 
5.11


 
Specific Performance
 
27
 
 
5.12


 
Interpretation
 
27

 




2

--------------------------------------------------------------------------------





ARTICLE I
PURCHASE; CLOSING

1.1          Purchase.  On the terms and subject to the conditions set forth in
this Agreement, the Company agrees to sell to Treasury, and Treasury agrees to
purchase from the Company, at the Closing, the Preferred Shares for the
aggregate price set forth on Annex A (the “Purchase Price”).

1.2          Closing.  (a)  On the terms and subject to the conditions set forth
in this Agreement, the closing of the Purchase (the “Closing”) will take place
at the location specified in Annex A, at the time and on the date set forth in
Annex A or as soon as practicable thereafter, or at such other place, time and
date as shall be agreed between the Company and Treasury.  The time and date on
which the Closing occurs is referred to in this Agreement as the “Closing Date”.
 
(b)           Subject to the fulfillment or waiver of the conditions to the
Closing in Section 1.3, at the Closing:
 
(i)            if Treasury holds Previously Acquired Preferred Shares:
 
(A)          the Purchase Price shall first be applied to pay the Repayment
Amount;
 
(B)          if the Purchase Price is less than the Repayment Amount, the
Company shall pay the positive difference (if any) between the Repayment Amount
and the Purchase Price (a “Residual Amount”) to Treasury’s Office of Financial
Stability by wire transfer of immediately available United States funds to an
account designated in writing by Treasury; and
 
(C)          upon receipt of the full Repayment Amount (by application of the
Purchase Price and, if applicable, the Company’s payment of the Residual
Amount), Treasury and the Company will consummate the Repayment;
 
(D)          the Company will deliver to Treasury a statement of adjustment as
contemplated by Section 13(J) of the Warrant; and
 
(E)           the Company and Treasury will execute and deliver a properly
completed repurchase document in the form attached hereto as Annex K, (the
“Repayment Document”).
 
(ii)           the Company will deliver the Preferred Shares as evidenced by one
or more certificates dated the Closing Date and bearing appropriate legends as
hereinafter provided for, in exchange for payment in full of the Purchase Price
by application of the Purchase Price to the Repayment and by wire transfer of
immediately available United States funds to a bank account designated by the
Company in the Initial Supplemental Report.




3

--------------------------------------------------------------------------------





1.3          Closing Conditions. The obligation of Treasury to consummate the
Purchase is subject to the fulfillment (or waiver by Treasury) at or prior to
the Closing of each of the following conditions:
 
(a)           (i) any approvals or authorizations of all United States federal,
state, local, foreign and other governmental, regulatory or judicial authorities
(collectively, “Governmental Entities”) required for the consummation of the
Purchase shall have been obtained or made in form and substance reasonably
satisfactory to each party and shall be in full force and effect and all waiting
periods required by United States and other applicable law, if any, shall have
expired and (ii) no provision of any applicable United States or other law and
no judgment, injunction, order or decree of any Governmental Entity shall
prohibit the purchase and sale of the Preferred Shares as contemplated by this
Agreement;
 
(b)           (i) the representations and warranties of the Company set forth in
(A) Sections 2.7 and 2.26 shall be true and correct in all respects as though
made on and as of the Closing Date; (B) Sections 2.1, 2.2, 2.3, 2.4, 2.5, 2.6,
2.19, 2.22, 2.23, 2.24 and 2.25 shall be true and correct in all material
respects as though made on and as of the Closing Date (other than
representations and warranties that by their terms speak as of another date,
which representations and warranties shall be true and correct in all material
respects as of such other date); and (C) Sections 2.8 through 2.18 and Sections
2.20 through 2.21 (disregarding all qualifications or limitations set forth in
such representations and warranties as to “materiality”, “Company Material
Adverse Effect” and words of similar import) shall be true and correct as though
made on and as of the Closing Date (other than representations and warranties
that by their terms speak as of another date, which representations and
warranties shall be true and correct as of such other date), except to the
extent that the failure of such representations and warranties referred to in
this Section 1.3(b)(i)(C) to be so true and correct, individually or in the
aggregate, does not have and would not reasonably be expected to have a Company
Material Adverse Effect; and (ii) the Company shall have performed in all
respects all obligations required to be performed by it under this Agreement at
or prior to the Closing;
 
(c)           the Company shall have delivered to Treasury a certificate signed
on behalf of the Company by an Executive Officer certifying to the effect that
the conditions set forth in Section 1.3(b) have been satisfied, in substantially
the form of Annex G;
 
(d)           the Company shall have duly adopted and filed with the Secretary
of State of its jurisdiction of organization or other applicable Governmental
Entity an amendment to its certificate or articles of incorporation, articles of
association, or similar organizational document (“Charter”) in substantially the
form of Annex F (the “Certificate of Designation”) and the Company shall have
delivered to Treasury a copy of the filed Certificate of Designation with
appropriate evidence from the Secretary of State or other applicable
Governmental Entity that the filing has been accepted, or if a filed copy is
unavailable, a certificate signed on behalf of the Company by an Executive
Officer certifying to the effect that the filing of the Certificate of
Designation has been accepted, in substantially the form attached hereto as
Annex F;
 
(e)           the Company shall have delivered to Treasury true, complete and
correct certified copies of the Charter and bylaws of the Company;




4

--------------------------------------------------------------------------------




(f)            the Company shall have delivered to Treasury a written opinion
from counsel to the Company (which may be internal counsel), addressed to
Treasury and dated as of the Closing Date, in substantially the form of Annex J;
 
(g)           the Company shall have delivered certificates in proper form or,
with the prior consent of Treasury, evidence of shares in book-entry form,
evidencing the Preferred Shares to Treasury or its designee(s);
 
(h)           the Company shall have delivered to Treasury a copy of the
Disclosure Schedule on or prior to the Signing Date and, to the extent that any
information set forth on the Disclosure Schedule needs to be updated or
supplemented to make it true, complete and correct as of the Closing Date,
(i) the Company shall have delivered to Treasury an update to the Disclosure
Schedule (the “Disclosure Update”), setting forth any information necessary to
make the Disclosure Schedule true, correct and complete as of the Closing Date
and (ii) Treasury, in its sole discretion, shall have approved the Disclosure
Update, provided, however, that the delivery and acceptance of the Disclosure
Update shall not limit or affect any rights of or remedies available to
Treasury;
 
(i)            the Company shall have delivered to Treasury on or prior to the
Signing Date each of the consolidated financial statements of the Company and
its consolidated subsidiaries for each of the last three completed fiscal years
of the Company (which shall be audited to the extent audited financial
statements are available prior to the Signing Date) (together with the Call
Reports filed by the Company or the IDI Subsidiary(ies) for each completed
quarterly period since the last completed fiscal year, the “Company Financial
Statements”);
 
(j)            the Company shall have delivered to Treasury, not later than five
(5) business days prior to the Closing Date, a certificate (the “Initial
Supplemental Report”) in substantially the form attached hereto as Annex H
setting forth a complete and accurate statement of loans held by the Company (or
if the Company is a Bank Holding Company or a Savings and Loan Holding Company,
by the IDI Subsidiary(ies)) in each of the categories described therein, for the
time periods specified therein, (A) including a signed certification of the
Chief Executive Officer, the Chief Financial Officer and all directors or
trustees of the Company or the IDI Subsidiary(ies) who attested to the Call
Reports for the quarters covered by such certificate, that such certificate
(x) has been prepared in conformance with the instructions issued by Treasury
and (y) is true and correct to the best of their knowledge and belief; and
(B) completed for the last full calendar quarter prior to the Closing Date and
the four (4) quarters ended September 30, 2009, December 31, 2009, March 31,
2010 and June 30, 2010;
 
(k)           prior to the Signing Date, the Company shall have delivered to
Treasury, the Appropriate Federal Banking Agency and, if the Company is a
State-chartered bank, the Appropriate State Banking Agency, a small business
lending plan describing how the Company’s business strategy and operating goals
will allow it to address the needs of small businesses in the area it serves, as
well as a plan to provide linguistically and culturally appropriate outreach,
where appropriate; and




5

--------------------------------------------------------------------------------




(l)            if the Company is Matching Private Investment-Supported, on or
after September 27, 2010 the Company or an Affiliate of the Company acceptable
to Treasury shall (i) have received equity capital (“Matching Private
Investment”) from one or more non-governmental investors (“Matching Private
Investors”) (A) in an amount equal to or greater than the Aggregate Dollar
Amount of Matching Private Investment Required set forth on Annex A (net of all
dividends paid with respect to, and all repurchases and redemptions of, the
Company’s equity securities), (B) that is subordinate in right of payment of
dividends, liquidation preference and redemption rights to the Preferred Shares
and (C) that is acceptable in form and substance to Treasury, in its sole
discretion and (ii) have satisfied the following requirements reasonably in
advance of the Closing Date: (A) delivery of copies of the definitive
documentation for the Matching Private Investment to Treasury, (B) delivery of
the organizational charts of such non-governmental investors to Treasury, each
certified by the applicable non-governmental investor and demonstrating that
such non-governmental investor is not an Affiliate of the Company, (C) delivery
of any other documents or information as Treasury may reasonably request, in its
sole discretion and (D) any other terms and conditions imposed by Treasury or
the Appropriate Federal Banking Agency, in their sole discretion.



ARTICLE II
REPRESENTATIONS AND WARRANTIES
 
The Company represents and warrants to Treasury that as of the Signing Date and
as of the Closing Date (or such other date specified herein):



2.1          Organization, Authority and Significant Subsidiaries.  The Company
has been duly incorporated and is validly existing and in good standing under
the laws of its jurisdiction of organization, with the necessary power and
authority to own, operate and lease its properties and conduct its business as
it is being currently conducted, and except as has not, individually or in the
aggregate, had and would not reasonably be expected to have a Company Material
Adverse Effect, has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification; each subsidiary of the Company that would be
considered a “significant subsidiary” within the meaning of Rule 1-02(w) of
Regulation S-X under the Securities Act of 1933 (the “Securities Act”), has been
duly organized and is validly existing in good standing under the laws of its
jurisdiction of organization.  The Charter and bylaws of the Company, copies of
which have been provided to Treasury prior to the Signing Date, are true,
complete and correct copies of such documents as in full force and effect as of
the Signing Date and as of the Closing Date.



2.2          Capitalization.  The outstanding shares of capital stock of the
Company have been duly authorized and are validly issued and outstanding, fully
paid and nonassessable, and subject to no preemptive or similar rights (and were
not issued in violation of any preemptive rights). As of the Signing Date, the
Company does not have outstanding any securities or other obligations providing
the holder the right to acquire its common stock (“Common Stock”) or other
capital stock that is not reserved for issuance as specified in Part 2.2 of the
Disclosure Schedule, and the Company has not made any other commitment to
authorize, issue or sell any Common Stock or other capital stock.  Since the
last day of the fiscal period covered by the last Call Report filed by


6

--------------------------------------------------------------------------------




the Company or the IDI Subsidiary(ies) prior to the Application Date (the
“Capitalization Date”), the Company has not (a) declared, and has no present
intention of declaring, any dividends on its Common Stock in a per-share amount
greater than the per-share amount of declared dividends that are reflected in
such Call Report; (b) declared, and has no present intention of declaring
(except as contemplated by the Certificate of Designation) any dividends on any
of its preferred stock in a per-share amount greater than the per-share amount
of declared dividends that are reflected in such Call Report; or (c) issued any
shares of Common Stock or other capital stock, other than (i) shares issued upon
the exercise of stock options or delivered under other equity-based awards or
other convertible securities or warrants which were issued and outstanding on
the Capitalization Date and disclosed in Part 2.2 of the Disclosure Schedule,
(ii) shares disclosed in Part 2.2 of the Disclosure Schedule, and (iii) if the
Company is Matching Private Investment-Supported, shares or other capital stock
representing Matching Private Investment disclosed in the “Matching Private
Investment” section of Annex A.  Except as disclosed in Part 2.2 of the
Disclosure Schedule, the Company has no agreements providing for the accelerated
exercise, settlement or exchange of any capital stock of the Company for Common
Stock.  Each holder of 5% or more of any class of capital stock of the Company
and such holder’s primary address are set forth in Part 2.2 of the Disclosure
Schedule.  The Company has received a representation from each Matching Private
Investor that such Matching Private Investor has not received or applied for any
investment from the SBLF, and the Company has no reason to believe that any such
representation is inaccurate.  If the Company is a Bank Holding Company or a
Savings and Loan Holding Company, (x) the percentage of each IDI Subsidiary’s
issued and outstanding capital stock that is owned by the Company is set forth
on Part 2.2 of the Disclosure Schedule; and (y) all shares of issued and
outstanding capital stock of the IDI Subsidiary(ies) owned by the Company are
free and clear of all liens, security interests, charges or encumbrances.  Since
the Application Date, there has been no change in the organizational hierarchy
information regarding the Company that was available on the Application Date
from the National Information Center of the Federal Reserve System.



2.3          Preferred Shares.  The Preferred Shares have been duly and validly
authorized, and, when issued and delivered pursuant to this Agreement, such
Preferred Shares will be duly and validly issued and fully paid and
non-assessable, will not be issued in violation of any preemptive rights, and
will rank pari passu with or senior to all other series or classes of preferred
stock, whether or not designated, issued or outstanding, with respect to the
payment of dividends and the distribution of assets in the event of any
dissolution, liquidation or winding up of the Company.



2.4          Compliance with Identity Verification Requirements. The Company and
the Company Subsidiaries (to the extent such regulations are applicable to the
Company Subsidiaries) are in compliance with the requirements of
Section 1020.220 of title 31, Code of Federal Regulations.



2.5          Authorization, Enforceability.
 
(a)           The Company has the corporate power and authority to execute and
deliver this Agreement and to carry out its obligations hereunder (which
includes the issuance of the Preferred Shares).  The execution, delivery and
performance by the Company of this Agreement and the consummation of the
transactions contemplated hereby have been duly


7

--------------------------------------------------------------------------------




authorized by all necessary corporate action on the part of the Company and its
stockholders, and no further approval or authorization is required on the part
of the Company.  This Agreement is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to any
limitations of applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles, regardless of whether such enforceability is
considered in a proceeding at law or in equity (“Bankruptcy Exceptions”).
 
(b)           The execution, delivery and performance by the Company of this
Agreement and the consummation of the transactions contemplated hereby and
compliance by the Company with the provisions hereof, will not (i) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of, any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Company or any subsidiary of the
Company (each subsidiary, a “Company Subsidiary” and, collectively, the “Company
Subsidiaries”) under any of the terms, conditions or provisions of (A) its
organizational documents or (B) any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which the
Company or any Company Subsidiary is a party or by which it or any Company
Subsidiary may be bound, or to which the Company or any Company Subsidiary or
any of the properties or assets of the Company or any Company Subsidiary may be
subject, or (ii) subject to compliance with the statutes and regulations
referred to in the next paragraph, violate any statute, rule or regulation or
any judgment, ruling, order, writ, injunction or decree applicable to the
Company or any Company Subsidiary or any of their respective properties or
assets except, in the case of clauses (i)(B) and (ii), for those occurrences
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.
 
(c)           Other than the filing of the Certificate of Designation with the
Secretary of State of its jurisdiction of organization or other applicable
Governmental Entity, such filings and approvals as are required to be made or
obtained under any state “blue sky” laws and such as have been made or obtained,
no notice to, filing with, exemption or review by, or authorization, consent or
approval of, any Governmental Entity is required to be made or obtained by the
Company in connection with the consummation by the Company of the Purchase
except for any such notices, filings, exemptions, reviews, authorizations,
consents and approvals the failure of which to make or obtain would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.



2.6          Anti-takeover Provisions and Rights Plan.  The Board of Directors
of the Company (the “Board of Directors”) has taken all necessary action to
ensure that the transactions contemplated by this Agreement and the consummation
of the transactions contemplated hereby will be exempt from any anti-takeover or
similar provisions of the Company’s Charter and bylaws, and any other provisions
of any applicable “moratorium”, “control share”, “fair price”, “interested
stockholder” or other anti-takeover laws and regulations of any jurisdiction.



2.7          No Company Material Adverse Effect.  Since the last day of the
fiscal period covered by the last Call Report filed by the Company or the IDI
Subsidiary(ies) prior to the


8

--------------------------------------------------------------------------------




Application Date, no fact, circumstance, event, change, occurrence, condition or
development has occurred that, individually or in the aggregate, has had or
would reasonably be expected to have a Company Material Adverse Effect.



2.8          Company Financial Statements.  The Company Financial Statements
present fairly in all material respects the consolidated financial position of
the Company and its consolidated subsidiaries as of the dates indicated therein
and the consolidated results of their operations for the periods specified
therein; and except as stated therein, such financial statements (a) were
prepared in conformity with GAAP applied on a consistent basis (except as may be
noted therein) and (b) have been prepared from, and are in accordance with, the
books and records of the Company and the Company Subsidiaries.



2.9          Reports.
 
(a)           Since December 31, 2007, the Company and each Company Subsidiary
has filed all reports, registrations, documents, filings, statements and
submissions, together with any amendments thereto, that it was required to file
with any Governmental Entity (the foregoing, collectively, the “Company
Reports”) and has paid all fees and assessments due and payable in connection
therewith, except, in each case, as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect.  As of their
respective dates of filing, the Company Reports complied in all material
respects with all statutes and applicable rules and regulations of the
applicable Governmental Entities.
 
(b)           The records, systems, controls, data and information of the
Company and the Company Subsidiaries are recorded, stored, maintained and
operated under means (including any electronic, mechanical or photographic
process, whether computerized or not) that are under the exclusive ownership and
direct control of the Company or the Company Subsidiaries or their accountants
(including all means of access thereto and therefrom), except for any
non-exclusive ownership and non-direct control that would not reasonably be
expected to have a material adverse effect on the system of internal accounting
controls described below in this Section 2.9(b).  The Company (i) has
implemented and maintains adequate disclosure controls and procedures to ensure
that material information relating to the Company, including the consolidated
Company Subsidiaries, is made known to the chief executive officer and the chief
financial officer of the Company by others within those entities, and (ii) has
disclosed, based on its most recent evaluation prior to the Signing Date, to the
Company’s outside auditors and the audit committee of the Board of Directors
(A) any significant deficiencies and material weaknesses in the design or
operation of internal controls that are reasonably likely to adversely affect
the Company’s ability to record, process, summarize and report financial
information and (B) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal
controls over financial reporting.



2.10        No Undisclosed Liabilities.  Neither the Company nor any of the
Company Subsidiaries has any liabilities or obligations of any nature (absolute,
accrued, contingent or otherwise) which are not properly reflected in the
Company Financial Statements to the extent required to be so reflected and, if
applicable, reserved against in accordance with GAAP applied on a consistent
basis, except for (a) liabilities that have arisen since the last fiscal year
end in the ordinary and usual course of business and consistent with past
practice and (b) liabilities that,


9

--------------------------------------------------------------------------------




individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.



2.11        Offering of Securities.  Neither the Company nor any person acting
on its behalf has taken any action (including any offering of any securities of
the Company under circumstances which would require the integration of such
offering with the offering of any of the Preferred Shares under the Securities
Act, and the rules and regulations of the Securities and Exchange Commission
(the “SEC”) promulgated thereunder), which might subject the offering, issuance
or sale of any of the Preferred Shares to Treasury pursuant to this Agreement to
the registration requirements of the Securities Act.



2.12        Litigation and Other Proceedings.  Except as would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect, there is no (a) pending or, to the knowledge of the Company, threatened,
claim, action, suit, investigation or proceeding, against the Company or any
Company Subsidiary or to which any of their assets are subject nor is the
Company or any Company Subsidiary subject to any order, judgment or decree or
(b) unresolved violation, criticism or exception by any Governmental Entity with
respect to any report or relating to any examinations or inspections of the
Company or any Company Subsidiaries.  There is no claim, action, suit,
investigation or proceeding pending or, to the Company’s knowledge, threatened
against any institution-affiliated party (as defined in 12 U.S.C. §1813(u)) of
the Company or any of the IDI Subsidiaries that, if determined or resolved in a
manner adverse to such institution-affiliated party, could result in such
institution-affiliated party being prohibited from participation in the conduct
of the affairs of any financial institution or holding company of any financial
institution and, to the Company’s knowledge, there are no facts or circumstances
could reasonably be expected to provide a basis for any such claim, action,
suit, investigation or proceeding.



2.13        Compliance with Laws.  Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect, the
Company and the Company Subsidiaries have all permits, licenses, franchises,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, Governmental Entities that are required in order to
permit them to own or lease their properties and assets and to carry on their
business as presently conducted and that are material to the business of the
Company or such Company Subsidiary.  Except as set forth in Part 2.13 of the
Disclosure Schedule, the Company and the Company Subsidiaries have complied in
all respects and are not in default or violation of, and none of them is, to the
knowledge of the Company, under investigation with respect to or, to the
knowledge of the Company, have been threatened to be charged with or given
notice of any violation of, any applicable domestic (federal, state or local) or
foreign law, statute, ordinance, license, rule, regulation, policy or guideline,
order, demand, writ, injunction, decree or judgment of any Governmental Entity,
other than such noncompliance, defaults or violations that would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.  Except for statutory or regulatory restrictions of
general application, no Governmental Entity has placed any restriction on the
business or properties of the Company or any Company Subsidiary that would,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.







10

--------------------------------------------------------------------------------




2.14        Employee Benefit Matters.  Except as would not reasonably be
expected to have, either individually or in the aggregate, a Company Material
Adverse Effect: (a) each “employee benefit plan” (within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) providing benefits to any current or former employee, officer or
director of the Company or any member of its “Controlled Group” (defined as any
organization which is a member of a controlled group of corporations within the
meaning of Section 414 of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is sponsored, maintained or contributed to by the Company or any
member of its Controlled Group and for which the Company or any member of its
Controlled Group would have any liability, whether actual or contingent (each, a
“Plan”) has been maintained in compliance with its terms and with the
requirements of all applicable statutes, rules and regulations, including ERISA
and the Code; (b) with respect to each Plan subject to Title IV of ERISA
(including, for purposes of this clause (b), any plan subject to Title IV of
ERISA that the Company or any member of its Controlled Group previously
maintained or contributed to in the six years prior to the Signing Date), (1) no
“reportable event” (within the meaning of Section 4043(c) of ERISA), other than
a reportable event for which the notice period referred to in Section 4043(c) of
ERISA has been waived, has occurred in the three years prior to the Signing Date
or is reasonably expected to occur, (2) no “accumulated funding deficiency”
(within the meaning of Section 302 of ERISA or Section 412 of the Code), whether
or not waived, has occurred in the three years prior to the Signing Date or is
reasonably expected to occur, (3) the fair market value of the assets under each
Plan exceeds the present value of all benefits accrued under such Plan
(determined based on the assumptions used to fund such Plan) and (4) neither the
Company nor any member of its Controlled Group has incurred in the six years
prior to the Signing Date, or reasonably expects to incur, any liability under
Title IV of ERISA (other than contributions to the Plan or premiums to the
Pension Benefit Guaranty Corporation in the ordinary course and without default)
in respect of a Plan (including any Plan that is a “multiemployer plan”, within
the meaning of Section 4001(c)(3) of ERISA); and (c) each Plan that is intended
to be qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service with respect to its
qualified status that has not been revoked, or such a determination letter has
been timely applied for but not received by the Signing Date, and nothing has
occurred, whether by action or by failure to act, which could reasonably be
expected to cause the loss, revocation or denial of such qualified status or
favorable determination letter.



2.15        Taxes.  Except as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect, (a) the
Company and the Company Subsidiaries have filed all federal, state, local and
foreign income and franchise Tax returns (together with any schedules and
attached thereto) required to be filed through the Signing Date, subject to
permitted extensions, and have paid all Taxes due thereon, (b) all such Tax
returns (together with any schedules and attached thereto) are true, complete
and correct in all material respects and were prepared in compliance with all
applicable laws and (c) no Tax deficiency has been determined adversely to the
Company or any of the Company Subsidiaries, nor does the Company have any
knowledge of any Tax deficiencies.



2.16        Properties and Leases.  Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect, the
Company and the Company Subsidiaries have good and marketable title to all real
properties and all other properties and assets owned by them, in each case free
from liens (including, without limitation,


11

--------------------------------------------------------------------------------




liens for Taxes), encumbrances, claims and defects that would affect the value
thereof or interfere with the use made or to be made thereof by them.  Except as
would not, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect, the Company and the Company Subsidiaries hold
all leased real or personal property under valid and enforceable leases with no
exceptions that would interfere with the use made or to be made thereof by them.



2.17        Environmental Liability.  Except as would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect:
 
(a)           there is no legal, administrative, or other proceeding, claim or
action of any nature seeking to impose, or that would reasonably be expected to
result in the imposition of, on the Company or any Company Subsidiary, any
liability relating to the release of hazardous substances as defined under any
local, state or federal environmental statute, regulation or ordinance,
including the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, pending or, to the Company’s knowledge, threatened against the
Company or any Company Subsidiary;
 
(b)           to the Company’s knowledge, there is no reasonable basis for any
such proceeding, claim or action; and
 
(c)           neither the Company nor any Company Subsidiary is subject to any
agreement, order, judgment or decree by or with any court, Governmental Entity
or third party imposing any such environmental liability.
 

2.18        Risk Management Instruments.  Except as would not, individually or
in the aggregate, reasonably be expected to have a Company Material Adverse
Effect, all derivative instruments, including, swaps, caps, floors and option
agreements, whether entered into for the Company’s own account, or for the
account of one or more of the Company Subsidiaries or its or their customers,
were entered into (i) only in the ordinary course of business, (ii) in
accordance with prudent practices and in all material respects with all
applicable laws, rules, regulations and regulatory policies and (iii) with
counterparties believed to be financially responsible at the time; and each of
such instruments constitutes the valid and legally binding obligation of the
Company or one of the Company Subsidiaries, enforceable in accordance with its
terms, except as may be limited by the Bankruptcy Exceptions.  Neither the
Company or the Company Subsidiaries, nor, to the knowledge of the Company, any
other party thereto, is in breach of any of its obligations under any such
agreement or arrangement other than such breaches that would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect.



2.19        Agreements with Regulatory Agencies.  Except as set forth in
Part 2.19 of the Disclosure Schedule, neither the Company nor any Company
Subsidiary is subject to any cease-and-desist or other similar order or
enforcement action issued by, or is a party to any written agreement, consent
agreement or memorandum of understanding with, or is a party to any commitment
letter or similar undertaking to, or is subject to any capital directive by, or
since December 31, 2007, has adopted any board resolutions at the request of,
any Governmental Entity that currently restricts the conduct of its business or
that in any material manner relates to its capital adequacy, its liquidity and
funding policies and practices, its ability to pay dividends,


12

--------------------------------------------------------------------------------




its credit, risk management or compliance policies or procedures, its internal
controls, its management or its operations or business (each item in this
sentence, a “Regulatory Agreement”), nor has the Company or any Company
Subsidiary been advised since December 31, 2007, by any such Governmental Entity
that it is considering issuing, initiating, ordering, or requesting any such
Regulatory Agreement.  The Company and each Company Subsidiary is in compliance
with each Regulatory Agreement to which it is party or subject, and neither the
Company nor any Company Subsidiary has received any notice from any Governmental
Entity indicating that either the Company or any Company Subsidiary is not in
compliance with any such Regulatory Agreement.



2.20        Insurance.  The Company and the Company Subsidiaries are insured
with reputable insurers against such risks and in such amounts as the management
of the Company reasonably has determined to be prudent and consistent with
industry practice.  The Company and the Company Subsidiaries are in material
compliance with their insurance policies and are not in default under any of the
material terms thereof, each such policy is outstanding and in full force and
effect, all premiums and other payments due under any material policy have been
paid, and all claims thereunder have been filed in due and timely fashion,
except, in each case, as would not, individually or in the aggregate, reasonably
be expected to have a Company Material Adverse Effect.



2.21        Intellectual Property.  Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect,
(i) the Company and each Company Subsidiary owns or otherwise has the right to
use, all intellectual property rights, including all trademarks, trade dress,
trade names, service marks, domain names, patents, inventions, trade secrets,
know-how, works of authorship and copyrights therein, that are used in the
conduct of their existing businesses and all rights relating to the plans,
design and specifications of any of its branch facilities (“Proprietary Rights”)
free and clear of all liens and any claims of ownership by current or former
employees, contractors, designers or others and (ii) neither the Company nor any
of the Company Subsidiaries is materially infringing, diluting, misappropriating
or violating, nor has the Company or any of the Company Subsidiaries received
any written (or, to the knowledge of the Company, oral) communications alleging
that any of them has materially infringed, diluted, misappropriated or violated,
any of the Proprietary Rights owned by any other person.  Except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, to the Company’s knowledge, no other person is
infringing, diluting, misappropriating or violating, nor has the Company or any
or the Company Subsidiaries sent any written communications since December 31,
2007, alleging that any person has infringed, diluted, misappropriated or
violated, any of the Proprietary Rights owned by the Company and the Company
Subsidiaries.



2.22        Brokers and Finders.  Treasury has no liability for any amounts that
any broker, finder or investment banker is entitled to for any financial
advisory, brokerage, finder’s or other fee or commission in connection with this
Agreement or the transactions contemplated hereby based upon arrangements made
by or on behalf of the Company or any Company Subsidiary.



2.23        Disclosure Schedule.  The Company has delivered the Disclosure
Schedule and, if applicable, the Disclosure Update to Treasury and the
information contained in the Disclosure


13

--------------------------------------------------------------------------------




Schedule, as modified by the information contained in the Disclosure Update, if
applicable, is true, complete and correct.



2.24        Previously Acquired Preferred Shares.  If Treasury holds Previously
Acquired Preferred Shares:
 
(a)           The Company has not breached any representation, warranty or
covenant set forth in the Original Letter Agreement or any of the other
documents governing the Previously Acquired Preferred Stock.
 
(b)           The Company has paid to Treasury: (i) if the Previously Acquired
Preferred Stock is cumulative, all accrued and unpaid dividends and/or interest
then due on the Previously Acquired Preferred Stock; or (ii) if the Previously
Acquired Preferred Stock is non-cumulative, all unpaid dividends and/or interest
due on the Previously Acquired Preferred Shares for the fiscal quarter prior to
the Closing Date plus the accrued and unpaid dividends and/or interest due on
the Previously Acquired Preferred Shares as of the Closing Date for the fiscal
quarter in which the Closing shall occur.



2.25        Related Party Transactions.  Neither the Company nor any Company
Subsidiary has made any extension of credit to any director or Executive Officer
of the Company or any Company Subsidiary, any holder of 5% or more of the
Company’s issued and outstanding capital stock, or any of their respective
spouses or children or to any Affiliate of any of the foregoing (each, a
“Related Party”), other than in compliance with 12 C.F.R Part 215 (Regulation
O).  Except as set forth in Part 2.25 of the Disclosure Schedule, to the
Company’s knowledge, no Related Party has any (i) material commercial,
industrial, banking, consulting, legal, accounting, charitable or familial
relationship with any vendor or material customer of the Company or any Company
Subsidiary that is not on arms-length terms, or (ii) direct or indirect
ownership interest in any person or entity with which the Company or any Company
Subsidiary has a material business relationship that is not on arms-length terms
(not including Publicly-traded entities in which such person owns less than two
percent (2%) of the outstanding capital stock).



2.26        Ability to Pay Dividends.  The Company has all permits, licenses,
franchises, authorizations, orders and approvals of, and has made all filings,
applications and registrations with, Governmental Entities and third parties
that are required in order to permit the Company to declare and pay dividends on
the Preferred Shares on the Dividend Payment Dates set forth in the Certificate
of Designation.



ARTICLE III
COVENANTS



3.1          Affirmative Covenants.  The Company hereby covenants and agrees
with Treasury that:
 
(a)           Commercially Reasonable Efforts.  Subject to the terms and
conditions of this Agreement, each of the parties will use its commercially
reasonable efforts in good faith to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper


14

--------------------------------------------------------------------------------




or desirable, or advisable under applicable laws, so as to permit consummation
of the Purchase as promptly as practicable and otherwise to enable consummation
of the transactions contemplated hereby and shall use commercially reasonable
efforts to cooperate with the other party to that end.
 
(b)           Certain Notifications until Closing.  From the Signing Date until
the Closing, the Company shall promptly notify Treasury of (i) any fact, event
or circumstance of which it is aware and which would reasonably be expected to
cause any representation or warranty of the Company contained in this Agreement
to be untrue or inaccurate in any material respect or to cause any covenant or
agreement of the Company contained in this Agreement not to be complied with or
satisfied in any material respect and (ii) except as Previously Disclosed, any
fact, circumstance, event, change, occurrence, condition or development of which
the Company is aware and which, individually or in the aggregate, has had or
would reasonably be expected to have a Company Material Adverse Effect;
provided, however, that delivery of any notice pursuant to this
Section 3.1(b) shall not limit or affect any rights of or remedies available to
Treasury.
 
(c)           Access, Information and Confidentiality.
 
(i)            From the Signing Date until the date on which all of the
Preferred Shares have been redeemed in whole, the Company will permit, and shall
cause each of the Company’s Subsidiaries to permit, Treasury, the Oversight
Officials and their respective agents, consultants, contractors and advisors to
(x) examine any books, papers, records, Tax returns (including all schedules
attached thereto), data and other information; (y) make copies thereof; and
(z) discuss the affairs, finances and accounts of the Company and the Company
Subsidiaries with the personnel of the Company and the Company Subsidiaries, all
upon reasonable notice; provided, that:
 
(A)                         any examinations and discussions pursuant to this
Section 3.1(c)(i) shall be conducted during normal business hours and in such
manner as not to interfere unreasonably with the conduct of the business of the
Company;
 
(B)                         neither the Company nor any Company Subsidiary shall
be required by this Section 3.1(c)(i) to disclose any information to the extent
(x) prohibited by applicable law or regulation, or (y) that such disclosure
would reasonably be expected to cause a violation of any agreement to which the
Company or any Company Subsidiary is a party or would cause a risk of a loss of
privilege to the Company or any Company Subsidiary (provided that the Company
shall use commercially reasonable efforts to make appropriate substitute
disclosure arrangements under circumstances where the restrictions in this
clause (B) apply);
 
(C)                         the obligations of the Company and the Company
Subsidiaries to disclose information pursuant to this Section 3.1(c)(i) to any
Oversight Official or any agent, consultant, contractor and


15

--------------------------------------------------------------------------------




advisor thereof, such Oversight Official shall have agreed, with respect to
documents obtained under this Section 3.1(c)(i), to follow applicable law and
regulation (and the applicable customary policies and procedures) regarding the
dissemination of confidential materials, including redacting confidential
information from the public version of its reports and soliciting input from the
Company as to information that should be afforded confidentiality, as
appropriate; and
 
(D)                         for avoidance of doubt, such examinations and
discussions may, at Treasury’s option, be conducted on site at any office of the
Company or any Company Subsidiary.
 
(ii)           From the Signing Date until the date on which all of the
Preferred Shares have been redeemed in whole, the Company will deliver, or will
cause to be delivered, to Treasury:
 
(A)                         as soon as available after the end of each fiscal
year of the Company, and in any event within 90 days thereafter, a consolidated
balance sheet of the Company as of the end of such fiscal year, and consolidated
statements of income, retained earnings and cash flows of the Company for such
year, in each case prepared in accordance with GAAP applied on a consistent
basis and setting forth in each case in comparative form the figures for the
previous fiscal year of the Company and which shall be audited to the extent
audited financial statements are available;3
 
(B)                         as soon as available after the end of the first,
second and third quarterly periods in each fiscal year of the Company, a copy of
any quarterly reports provided to other stockholders of the Company or Company
management by the Company;
 
(C)                         as soon as available after the Company receives any
assessment of the Company’s internal controls, a copy of such assessment (other
than assessments provided by the Appropriate Federal Banking Agency or the
Appropriate State Banking Agency that the Company is prohibited by applicable
law or regulation from disclosing to Treasury);
 
(D)                         annually on a date specified by Treasury, a
completed survey, in a form specified by Treasury, providing, among other
things, a description of how the Company has utilized the funds the














































3 
To the extent that the Company informed the Treasury on the Signing Date that it
does not prepare financial statements in accordance with GAAP in the ordinary
course, the Treasury may consider other annual financial reporting packages
acceptable to it in its sole discretion.



16

--------------------------------------------------------------------------------




Company received hereunder in connection with the sale of the Preferred Shares
and the effects of such funds on the operations and status of the Company;



(E)                          as soon as such items become effective, any
amendments to the Charter, bylaws or other organizational documents of the
Company; and
 
(F)                           at the same time as such items are sent to any
stockholders of the Company, copies of any information or documents sent by the
Company to its stockholders.
 
(iii)          Treasury will use reasonable best efforts to hold, and will use
reasonable best efforts to cause its agents, consultants, contractors and
advisors and United States executive branch officials and employees, to hold, in
confidence all non-public records, books, contracts, instruments, computer data
and other data and information (collectively, “Information”) concerning the
Company furnished or made available to it by the Company or its representatives
pursuant to this Agreement (except to the extent that such information can be
shown to have been (A) previously known by such party on a non-confidential
basis, (B) in the public domain through no fault of such party or (C) later
lawfully acquired from other sources by the party to which it was furnished (and
without violation of any other confidentiality obligation)); provided that
nothing herein shall prevent Treasury from disclosing any Information to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process.  Treasury understands that the Information may contain
commercially sensitive confidential information entitled to an exception from a
Freedom of Information Act request.
 
(iv)          Treasury’s information rights pursuant to Section 3.1(c)(ii)(A),
(B), (C), (E) and (F) and Treasury’s right to receive certifications from the
Company pursuant to Section 3.1(d) may be assigned by Treasury to a transferee
or assignee of the Preferred Shares with a liquidation preference of no less
than an amount equal to 2% of the initial aggregate liquidation preference of
the Preferred Shares.
 
(v)           Nothing in this Section shall be construed to limit the authority
that any Oversight Official or any other applicable regulatory authority has
under law.
 
(vi)          The Company shall provide to Treasury all such information as
Treasury may request from time to time for the purpose of carrying out the study
required by Section 4112 of the SBJA.
 
(d)          Quarterly Supplemental Reports and Annual Certifications.
 
(i)            Concurrently with the submission of Call Reports by the Company
or the IDI Subsidiary(ies) (as the case may be) for each quarter ending after
the Closing Date, the Company shall deliver to Treasury a certificate in
substantially the form attached hereto as Annex H setting forth a complete and
accurate statement of loans held by the Company in each of the categories
described therein, for the time periods specified therein, (A) including a
signed certification of the Chief Executive Officer, the Chief Financial Officer
and all directors or


17

--------------------------------------------------------------------------------




trustees of the Company or the IDI Subsidiary(ies) who attested to the Call
Report for the quarter covered by such certificate, that such certificate
(x) has been prepared in conformance with the instructions issued by Treasury
and (y) is true and correct to the best of their knowledge and belief;
(B) completed for such quarter (each, a “Quarterly Supplemental Report”).
 
(ii)           Within ninety (90) days after the end of each fiscal year of the
Company during which the Initial Supplemental Report is submitted pursuant to
Section 1.3(j) or the first ten (10) Quarterly Supplemental Reports are
submitted pursuant to Section 3.1(d)(i), the Company shall deliver to Treasury a
certification from the Company’s independent auditors that the Initial
Supplemental Report and/or Quarterly Supplemental Reports during such fiscal
year are complete and accurate with respect to accounting matters, including
policies and procedures and controls over such.
 
(iii)          Until the date on which the Preferred Shares are redeemed
pursuant to Section 5 of the Certificate of Designation, within ninety (90) days
after the end of each fiscal year of the Company, the Company shall deliver to
Treasury a certificate in substantially the form attached hereto as Annex I,
signed on behalf of the Company by an Executive Officer.
 
(iv)          If any Initial Supplemental Report or Quarterly Supplemental
Report is inaccurate, Treasury shall be entitled to recover from the Company,
upon demand, the amount of any difference between (x) the amount of the dividend
payment(s) actually made to Treasury based on such inaccurate report and (y) the
correct amount of the dividend payment(s) that should have been made, but for
such inaccuracy.  The Company shall provide Treasury with a written description
of any such inaccuracy within three (3) business days after the Company’s
discovery thereof.
 
(v)           Treasury shall have the right from time to time to modify Annex
H,  by posting an amended and restated version of Annex H on Treasury’s web
site, to conform Annex H to (A) reflect changes in GAAP, (B) reflect changes in
the form or content of, or definitions used in, Call Reports, or (C) to make
clarifications and/or technical corrections as Treasury determines to be
reasonably necessary.  Notwithstanding anything herein to the contrary, upon
posting by Treasury on its web site, Annex H shall be deemed to be amended and
restated as so posted, without the need for any further act on the part of any
person or entity.  If any such modification includes a change to the caption or
number of any line item of Annex H, any reference herein to such line item shall
thereafter be a reference to such re-captioned or re-numbered line item.
 
(e)           Bank and Thrift Holding Company Status.  If the Company is a Bank
Holding Company or a Savings and Loan Holding Company on the Signing Date, then
the Company shall maintain its status as a Bank Holding Company or Savings and
Loan Holding Company for as long as Treasury owns any Preferred Shares.  The
Company shall redeem all Preferred Shares held by Treasury prior to terminating
its status as a Bank Holding Company or Savings and Loan Holding Company.
 
(f)            Predominantly Financial.  For as long as Treasury owns any
Preferred Shares, the Company, to the extent it is not itself an insured
depository institution, agrees to


18

--------------------------------------------------------------------------------




remain predominantly engaged in financial activities.  A company is
predominantly engaged in financial activities if the annual gross revenues
derived by the company and all subsidiaries of the company (excluding revenues
derived from subsidiary depository institutions), on a consolidated basis, from
engaging in activities that are financial in nature or are incidental to a
financial activity under subsection (k) of Section 4 of the Bank Holding Company
Act of 1956 (12 U.S.C. 1843(k)) represent at least 85 percent of the
consolidated annual gross revenues of the company.
 
(g)           Capital Covenant.  From the Signing Date until the date on which
all of the Preferred Shares have been redeemed in whole, the Company and the
Company Subsidiaries shall maintain such capital as may be necessary to meet the
minimum capital requirements of the Appropriate Federal Banking Agency, as in
effect from time to time.
 
(h)           Reporting Requirements.  Prior to the date on which all of the
Preferred Shares have been redeemed in whole, the Company covenants and agrees
that, at all times on or after the Closing Date, (i) to the extent it is subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act, it
shall comply with the terms and conditions set forth in Annex E or (ii) as soon
as practicable after the date that the Company becomes subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, it shall comply with
the terms and conditions set forth in Annex E.
 
(i)            Transfer of Proceeds to Depository Institutions.  If the Company
is a Bank Holding Company or a Savings and Loan Holding Company, the Company
shall immediately transfer to the IDI Subsidiaries, as equity capital
contributions (in a manner that will cause such equity capital contributions to
qualify for inclusion in the Tier 1 capital of the IDI Subsidiaries), not less
than ninety percent (90%) of the proceeds it receives in connection with the
sale of Preferred Shares; provided, however, that:
 
(A)          no IDI Subsidiary shall receive any amount pursuant to this
Section 3.1(i) in excess of (A) three percent (3%) of the insured depository
institution’s Total Risk-Weighted Assets as reported in its Call Report filed
immediately prior to the Application Date, if the insured depository institution
has Total Assets of more than $1,000,000,000 and less than $10,000,000,000 as of
December 31, 2009 or (B) five percent (5%) of the IDI Subsidiary’s Total
Risk-Weighted Assets as reported in its Call Report filed immediately prior to
the Application Date, if the IDI Subsidiary has Total Assets of $1,000,000,000
or less as of December 31, 2009; and
 
(B)          if Treasury held Previously Acquired Preferred Shares immediately
prior to the Closing Date, the amount required to be transferred pursuant this
Section 3.1(i) shall be ninety percent (90%) of the difference obtained by
subtracting the Repayment Amount from the Purchase Price (unless the Purchase
Price is less than the Repayment Amount, in which case no amount shall be
required to be transferred pursuant to this Section 3.1(i)).
 
(j)            Outreach to Minorities, Women and Veterans.  The Company shall
comply with Section 4103(d)(8) of the SBJA.
 


19

--------------------------------------------------------------------------------




(k)           Certification Related to Sex Offender Registration and
Notification Act.  The Company shall obtain from any business to which it makes
a loan that is funded in whole or in part using funds from the Purchase Price a
written certification that no principal of such business has been convicted of a
sex offense against a minor (as such terms are defined in section 111 of the Sex
Offender Registration and Notification Act, 42 U.S.C. §16911).  The Company
shall retain all such certifications in accordance with standard recordkeeping
practices established by the Appropriate Federal Banking Agency.



3.2          Negative Covenants.  The Company hereby covenants and agrees with
Treasury that:
 
(a)           Certain Transactions.
 
(i)            The Company shall not merge or consolidate with, or sell,
transfer or lease all or substantially all of its property or assets to, any
other party unless the successor, transferee or lessee party (or its ultimate
parent entity), as the case may be (if not the Company), expressly assumes the
due and punctual performance and observance of each and every covenant,
agreement and condition of this Agreement to be performed and observed by the
Company.
 
(ii)           Without the prior written consent of Treasury, until such time as
Treasury shall cease to own any Preferred Shares, the Company shall not permit
any of its “significant subsidiaries” (as such term is defined in Rule 12b-2
promulgated under the Exchange Act) to (A) engage in any merger, consolidation,
statutory share exchange or similar transaction following the consummation of
which such significant subsidiary is not wholly-owned by the Company,
(B) dissolve or sell all or substantially all of its assets or property other
than in connection with an internal reorganization or consolidation involving
wholly-owned subsidiaries of the Company or (C) issue or sell any shares of its
capital stock or any securities convertible or exercisable for any such shares,
other than issuances or sales in connection with an internal reorganization or
consolidation involving wholly-owned subsidiaries of the Company.
 
(b)           Restriction on Dividends and Repurchases.  The Company covenants
and agrees that it shall not violate any of the restrictions on dividends,
distributions, redemptions, repurchases, acquisitions and related actions set
forth in the Certificate of Designation, which are incorporated by reference
herein as if set forth in full.
 
(c)           Related Party Transactions.  Until such time as Treasury ceases to
own any debt or equity securities of the Company, including the Preferred
Shares, the Company and the Company Subsidiaries shall not enter into
transactions with Affiliates or related persons (within the meaning of Item 404
under the SEC’s Regulation S-K) unless (A) such transactions are on terms no
less favorable to the Company and the Company Subsidiaries than could be
obtained from an unaffiliated third party, and (B) have been approved by the
audit committee of the Board of Directors or comparable body of independent
directors of the Company, or if there are no independent directors, the Board of
Directors, provided that the Board of Directors shall maintain written
documentation which supports its determination that the transaction meets the
requirements of clause (A) of this Section 3.2(c).




20

--------------------------------------------------------------------------------





ARTICLE IV
ADDITIONAL AGREEMENTS



4.1          Purchase for Investment.  Treasury acknowledges that the Preferred
Shares have not been registered under the Securities Act or under any state
securities laws. Treasury (a) is acquiring the Preferred Shares pursuant to an
exemption from registration under the Securities Act solely for investment with
no present intention to distribute them to any person in violation of the
Securities Act or any applicable U.S. state securities laws, (b) will not sell
or otherwise dispose of any of the Preferred Shares, except in compliance with
the registration requirements or exemption provisions of the Securities Act and
any applicable U.S. state securities laws, and (c) has such knowledge and
experience in financial and business matters and in investments of this type
that it is capable of evaluating the merits and risks of the Purchase and of
making an informed investment decision.



4.2          Legends.  (a)  Treasury agrees that all certificates or other
instruments representing the Preferred Shares will bear a legend substantially
to the following effect:
 
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE NOT SAVINGS ACCOUNTS,
DEPOSITS OR OTHER OBLIGATIONS OF A BANK AND ARE NOT INSURED BY THE FEDERAL
DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AGENCY.
 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR SUCH LAWS. EACH PURCHASER OF THE SECURITIES
REPRESENTED BY THIS INSTRUMENT IS NOTIFIED THAT THE SELLER MAY BE RELYING ON THE
EXEMPTION FROM SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER
(THE “144A EXEMPTION”).  IF ANY TRANSFEREE OF THE SECURITIES REPRESENTED BY THIS
INSTRUMENT IS ADVISED BY THE TRANSFEROR THAT SUCH TRANSFEROR IS RELYING ON THE
144A EXEMPTION, SUCH TRANSFEREE BY ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT IT
IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT), (2) AGREES THAT IT WILL NOT OFFER, SELL OR OTHERWISE TRANSFER
THE SECURITIES REPRESENTED BY THIS INSTRUMENT EXCEPT (A) PURSUANT TO A
REGISTRATION STATEMENT WHICH IS THEN EFFECTIVE UNDER THE SECURITIES ACT, (B) FOR
SO LONG AS THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A, TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE


21

--------------------------------------------------------------------------------




SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, (C) TO THE ISSUER OR (D) PURSUANT TO ANY OTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
(3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THE SECURITIES REPRESENTED
BY THIS INSTRUMENT ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
LEGEND.
 
THIS INSTRUMENT IS ISSUED SUBJECT TO THE RESTRICTIONS ON TRANSFER AND OTHER
PROVISIONS OF A SECURITIES PURCHASE AGREEMENT BETWEEN THE ISSUER OF THESE
SECURITIES AND TREASURY, A COPY OF WHICH IS ON FILE WITH THE ISSUER.  THE
SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT.  ANY SALE OR OTHER
TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.”
 
(b)           In the event that any Preferred Shares (i) become registered under
the Securities Act or (ii) are eligible to be transferred without restriction in
accordance with Rule 144 or another exemption from registration under the
Securities Act (other than Rule 144A), the Company shall issue new certificates
or other instruments representing such Preferred Shares, which shall not contain
the applicable legends in Section 4.2(a) above; provided that Treasury
surrenders to the Company the previously issued certificates or other
instruments.



4.3          Transfer of Preferred Shares.  Subject to compliance with
applicable securities laws, Treasury shall be permitted to transfer, sell,
assign or otherwise dispose of (“Transfer”) all or a portion of the Preferred
Shares at any time, and the Company shall take all steps as may be reasonably
requested by Treasury to facilitate the Transfer of the Preferred Shares,
including without limitation, as set forth in Section 4.4, provided that
Treasury shall not Transfer any Preferred Shares if such transfer would require
the Company to be subject to the periodic reporting requirements of Section 13
or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) and the
Company was not already subject to such requirements.  In furtherance of the
foregoing, the Company shall provide reasonable cooperation to facilitate any
Transfers of the Preferred Shares, including, as is reasonable under the
circumstances, by furnishing such information concerning the Company and its
business as a proposed transferee may reasonably request and making management
of the Company reasonably available to respond to questions of a proposed
transferee in accordance with customary practice, subject in all cases to the
proposed transferee agreeing to a customary confidentiality agreement.



4.4          Rule 144; Rule 144A; 4(1½) Transactions. (a)  At all times after
the Signing Date, the Company covenants that (1) it will, upon the request of
Treasury or any subsequent holders of the Preferred Shares (“Holders”), use its
reasonable best efforts to (x), to the extent any Holder is relying on Rule 144
under the Securities Act to sell any of the Preferred Shares, make “current
public information” available, as provided in Section (c)(1) of Rule 144 (if the
Company is a “Reporting Issuer” within the meaning of Rule 144) or in
Section (c)(2) of Rule 


22

--------------------------------------------------------------------------------




144 (if the Company is a “Non-Reporting Issuer” within the meaning of Rule 144),
in either case for such time period as necessary to permit sales pursuant to
Rule 144, (y), to the extent any Holder is relying on the so-called
“Section 4(1½)” exemption to sell any of its Preferred Shares, prepare and
provide to such Holder such information, including the preparation of private
offering memoranda or circulars or financial information, as the Holder may
reasonably request to enable the sale of the Preferred Shares pursuant to such
exemption, or (z) to the extent any Holder is relying on Rule 144A under the
Securities Act to sell any of its Preferred Shares, prepare and provide to such
Holder the information required pursuant to Rule 144A(d)(4), and (2) it will
take such further action as any Holder may reasonably request from time to time
to enable such Holder to sell Preferred Shares without registration under the
Securities Act within the limitations of the exemptions provided by (i) the
provisions of the Securities Act or any interpretations thereof or related
thereto by the SEC, including transactions based on the so-called
“Section 4(1½)” and other similar transactions, (ii) Rule 144 or 144A under the
Securities Act, as such rules may be amended from time to time, or (iii) any
similar rule or regulation hereafter adopted by the SEC; provided that the
Company shall not be required to take any action described in this
Section 4.4(a) that would cause the Company to become subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act if the Company was not
subject to such requirements prior to taking such action.  Upon the request of
any Holder, the Company will deliver to such Holder a written statement as to
whether it has complied with such requirements and, if not, the specifics
thereof.
 
(b)           The Company agrees to indemnify Treasury, Treasury’s officials,
officers, employees, agents, representatives and Affiliates, and each person, if
any, that controls Treasury within the meaning of the Securities Act (each, an
“Indemnitee”), against any and all losses, claims, damages, actions,
liabilities, costs and expenses (including reasonable fees, expenses and
disbursements of attorneys and other professionals incurred in connection with
investigating, defending, settling, compromising or paying any such losses,
claims, damages, actions, liabilities, costs and expenses), joint or several,
arising out of or based upon any untrue statement or alleged untrue statement of
material fact contained in any document or report provided by the Company
pursuant to this Section 4.4 or any omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 
(c)           If the indemnification provided for in Section 4.4(b) is
unavailable to an Indemnitee with respect to any losses, claims, damages,
actions, liabilities, costs or expenses referred to therein or is insufficient
to hold the Indemnitee harmless as contemplated therein, then the Company, in
lieu of indemnifying such Indemnitee, shall contribute to the amount paid or
payable by such Indemnitee as a result of such losses, claims, damages, actions,
liabilities, costs or expenses in such proportion as is appropriate to reflect
the relative fault of the Indemnitee, on the one hand, and the Company, on the
other hand, in connection with the statements or omissions which resulted in
such losses, claims, damages, actions, liabilities, costs or expenses as well as
any other relevant equitable considerations.  The relative fault of the Company,
on the one hand, and of the Indemnitee, on the other hand, shall be determined
by reference to, among other factors, whether the untrue statement of a material
fact or omission to state a material fact relates to information supplied by the
Company or by the Indemnitee and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission;
the Company and Treasury agree that it would not be just and


23

--------------------------------------------------------------------------------




equitable if contribution pursuant to this Section 4.4(c) were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in Section 4.4(b).  No Indemnitee
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from the Company if the
Company was not guilty of such fraudulent misrepresentation.



4.5          Depositary Shares.  Upon request by Treasury at any time following
the Closing Date, the Company shall promptly enter into a depositary
arrangement, pursuant to customary agreements reasonably satisfactory to
Treasury and with a depositary reasonably acceptable to Treasury, pursuant to
which the Preferred Shares may be deposited and depositary shares, each
representing a fraction of a Preferred Share, as specified by Treasury, may be
issued. From and after the execution of any such depositary arrangement, and the
deposit of any Preferred Shares, as applicable, pursuant thereto, the depositary
shares issued pursuant thereto shall be deemed “Preferred Shares” and, as
applicable, “Registrable Securities” for purposes of this Agreement.



4.6          Expenses and Further Assurances.  (a)  Unless otherwise provided in
this Agreement, each of the parties hereto will bear and pay all costs and
expenses incurred by it or on its behalf in connection with the transactions
contemplated under this Agreement, including fees and expenses of its own
financial or other consultants, investment bankers, accountants and counsel.
 
(b)           The Company shall, at the Company’s sole cost and expense,
(i) furnish to Treasury all instruments, documents and other agreements required
to be furnished by the Company pursuant to the terms of this Agreement,
including, without limitation, any documents required to be delivered pursuant
to Section 4.4 above, or which are reasonably requested by Treasury in
connection therewith; (ii) execute and deliver to Treasury such documents,
instruments, certificates, assignments and other writings, and do such other
acts necessary or desirable, to evidence, preserve and/or protect the Preferred
Shares purchased by Treasury, as Treasury may reasonably require; and (iii) do
and execute all and such further lawful and reasonable acts, conveyances and
assurances for the better and more effective carrying out of the intents and
purposes of this Agreement, as Treasury shall reasonably require from time to
time.



ARTICLE V
MISCELLANEOUS



5.1          Termination.  This Agreement shall terminate upon the earliest to
occur of:
 
(a)           termination at any time prior to the Closing:
 
(i)            by either Treasury or the Company if the Closing shall not have
occurred on or before the 30th calendar day following the date on which Treasury
issued its preliminary approval of the Company’s application to participate in
SBLF (the “Closing Deadline”); provided, however, that in the event the Closing
has not occurred by the Closing Deadline, the parties will consult in good faith
to determine whether to extend the term of this Agreement, it being understood
that the parties shall be required to consult only until the fifth calendar day
after the Closing Deadline and not be under any obligation to extend the term of


24

--------------------------------------------------------------------------------




this Agreement thereafter; provided, further, that the right to terminate this
Agreement under this Section 5.1(a)(i) shall not be available to any party whose
breach of any representation or warranty or failure to perform any obligation
under this Agreement shall have caused or resulted in the failure of the Closing
to occur on or prior to such date; or
 
(ii)           by either Treasury or the Company in the event that any
Governmental Entity shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement, and such order, decree, ruling or other action
shall have become final and nonappealable; or
 
(iii)          by the mutual written consent of Treasury and the Company; or
 
(b)           the date on which all of the Preferred Shares have been redeemed
in whole; or
 
(c)           the date on which Treasury has transferred all of the Preferred
Shares to third parties which are not Affiliates of Treasury.
 
In the event of termination of this Agreement as provided in this Section 5.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for any breach of this Agreement.



5.2          Survival.
 
(a)           This Agreement and all representations, warranties, covenants and
agreements made herein shall survive the Closing without limitation.
 
(b)           The covenants set forth in Article III and Annex E and the
agreements set forth in Article IV shall, to the extent such covenants do not
explicitly terminate at such time as Treasury no longer owns any Preferred
Shares, survive the termination of this Agreement pursuant to
Section 5.1(c) without limitation until the date on which all of the Preferred
Shares have been redeemed in whole.
 
(c)           The rights and remedies of Treasury with respect to the
representations, warranties, covenants and obligations of the Company herein
shall not be affected by any investigation conducted with respect to, or any
knowledge acquired (or capable of being acquired) at any time by Treasury or any
of its personnel or agents with respect to the accuracy or inaccuracy of, or
compliance with, any such representation, warranty, covenant or obligation.



5.3          Amendment.  No amendment of any provision of this Agreement will be
effective unless made in writing and signed by an officer or a duly authorized
representative of each party, except as set forth in Section 3.1(d)(v).  No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise of any other right,
power or privilege.  The rights and remedies herein provided shall be cumulative
of any rights or remedies provided by law.




25

--------------------------------------------------------------------------------





5.4          Waiver of Conditions.  The conditions to each party’s obligation to
consummate the Purchase are for the sole benefit of such party and may be waived
by such party in whole or in part to the extent permitted by applicable law. No
waiver will be effective unless it is in a writing signed by a duly authorized
officer of the waiving party that makes express reference to the provision or
provisions subject to such waiver.



5.5          Governing Law; Submission to Jurisdiction, etc.  This Agreement and
any claim, controversy or dispute arising under or related to this Agreement,
the relationship of the parties, and/or the interpretation and enforcement of
the rights and duties of the parties shall be enforced, governed, and construed
in all respects (whether in contract or in tort) in accordance with the federal
law of the United States if and to the extent such law is applicable, and
otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State. Each of the
parties hereto agrees (a) to submit to the exclusive jurisdiction and venue of
the United States District Court for the District of Columbia and the United
States Court of Federal Claims for any and all civil actions, suits or
proceedings arising out of or relating to this Agreement or the Purchase
contemplated hereby and (b) that notice may be served upon (i) the Company at
the address and in the manner set forth for notices to the Company in
Section 5.7 and (ii) Treasury at the address and in the manner set forth for
notices to the Company in Section 5.7, but otherwise in accordance with federal
law. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO
HEREBY UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY CIVIL LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR THE PURCHASE CONTEMPLATED HEREBY.



5.6          No Relationship to TARP.  The parties acknowledge and agree that
(i) the SBLF program is separate and distinct from the Troubled Asset Relief
Program established by the Emergency Economic Stabilization Act of 2008; and
(ii) the Company shall not, by virtue of the investment contemplated hereby, be
considered a recipient under the Troubled Asset Relief Program.



5.7          Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally, or
by facsimile, upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service.  All notices to the Company shall be delivered as set forth on the
cover page of this Agreement, or pursuant to such other instruction as may be
designated in writing by the Company to Treasury.  All notices to Treasury shall
be delivered as set forth below, or pursuant to such other instructions as may
be designated in writing by Treasury to the Company.
 
If to Treasury:
 
The Secretary of the Treasury
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220
Attention:  Small Business Lending Fund, Office of Domestic Finance
 
E-mail: SBLFComplSubmissions@treasury.gov
 


26

--------------------------------------------------------------------------------





5.8          Assignment.  Neither this Agreement nor any right, remedy,
obligation nor liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of the other
party, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be void, except (a) an assignment, in the
case of a merger, consolidation, statutory share exchange or similar transaction
that requires the approval of the Company’s stockholders (a “Business
Combination”) where such party is not the surviving entity, or a sale of
substantially all of its assets, to the entity which is the survivor of such
Business Combination or the purchaser in such sale, (b) an assignment of certain
rights as provided in Sections 3.1(c) or 3.1(h) or Annex E or (c) an assignment
by Treasury of this Agreement to an Affiliate of Treasury; provided that if
Treasury assigns this Agreement to an Affiliate, Treasury shall be relieved of
its obligations under this Agreement but (i) all rights, remedies and
obligations of Treasury hereunder shall continue and be enforceable by such
Affiliate, (ii) the Company’s obligations and liabilities hereunder shall
continue to be outstanding and (iii) all references to Treasury herein shall be
deemed to be references to such Affiliate.



5.9          Severability.  If any provision of this Agreement, or the
application thereof to any person or circumstance, is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.



5.10        No Third Party Beneficiaries.  Other than as expressly provided
herein, nothing contained in this Agreement, expressed or implied, is intended
to confer upon any person or entity other than the Company and Treasury (and any
Indemnitee) any benefit, right or remedies.



5.11        Specific Performance.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms.  It is accordingly agreed
that the parties shall be entitled (without the necessity of posting a bond) to
specific performance of the terms hereof, this being in addition to any other
remedies to which they are entitled at law or equity.



5.12        Interpretation.  When a reference is made in this Agreement to
“Articles” or “Sections” such reference shall be to an Article or Section of the
Annex of this Agreement in which such reference is contained, unless otherwise
indicated.  When a reference is made in this Agreement to an “Annex”, such
reference shall be to an Annex to this Agreement, unless otherwise indicated. 
The terms defined in the singular have a comparable meaning when used in the
plural, and vice versa.  References to “herein”, “hereof”, “hereunder” and the
like refer to this Agreement as a whole and not to any particular section or
provision, unless the context requires otherwise. The table of contents and
headings contained in this Agreement are for reference purposes only and are not
part of this Agreement. Whenever the words “include”, “includes” or “including”
are used in this Agreement, they shall be deemed to be followed by the words


27

--------------------------------------------------------------------------------




“without limitation”.  No rule of construction against the draftsperson shall be
applied in connection with the interpretation or enforcement of this Agreement,
as this Agreement is entered into between sophisticated parties advised by
counsel.  All references to “$” or “dollars” mean the lawful currency of the
United States of America.  Except as expressly stated in this Agreement, all
references to any statute, rule or regulation are to the statute, rule or
regulation as amended, modified, supplemented or replaced from time to time
(and, in the case of statutes, include any rules and regulations promulgated
under the statute) and to any section of any statute, rule or regulation include
any successor to the section.  References to a “business day” shall mean any day
except Saturday, Sunday and any day on which banking institutions in the State
of New York or the District of Columbia generally are authorized or required by
law or other governmental actions to close.




28

--------------------------------------------------------------------------------





ANNEX D
DISCLOSURE SCHEDULE




[OMITTED]


1

--------------------------------------------------------------------------------





ANNEX E
REGISTRATION RIGHTS
 
1.         Definitions.  Terms not defined in this Annex shall have the meaning
ascribed to such terms in the Agreement. As used in this Annex E, the following
terms shall have the following respective meanings:
 
(a)       “Holder” means Treasury and any other holder of Registrable Securities
to whom the registration rights conferred by this Agreement have been
transferred in compliance with Section 9 of this Annex E.
 
(b)       “Holders’ Counsel” means one counsel for the selling Holders chosen by
Holders holding a majority interest in the Registrable Securities being
registered.
 
(c)       “Pending Underwritten Offering” means, with respect to any Holder
forfeiting its rights pursuant to Section 11 of this Annex E, any underwritten
offering of Registrable Securities in which such Holder has advised the Company
of its intent to register its Registrable Securities either pursuant to
Section 2(b) or 2(d) of this Annex E prior to the date of such Holder’s
forfeiture.
 
(d)       “Register”, “registered”, and “registration” shall refer to a
registration effected by preparing and (A) filing a registration statement or
amendment thereto in compliance with the Securities Act and applicable rules and
regulations thereunder, and the declaration or ordering of effectiveness of such
registration statement or amendment thereto or (B) filing a prospectus and/or
prospectus supplement in respect of an appropriate effective registration
statement on Form S-3.
 
(e)       “Registrable Securities” means (A) all Preferred Shares and (B) any
equity securities issued or issuable directly or indirectly with respect to the
securities referred to in the foregoing clause (A) by way of conversion,
exercise or exchange thereof, or share dividend or share split or in connection
with a combination of shares, recapitalization, reclassification, merger,
amalgamation, arrangement, consolidation or other reorganization, provided that,
once issued, such securities will not be Registrable Securities when (1) they
are sold pursuant to an effective registration statement under the Securities
Act, (2) they shall have ceased to be outstanding or (3) they have been sold in
any transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of the securities.  No Registrable Securities may be
registered under more than one registration statement at any one time.
 
(f)        “Registration Expenses” mean all expenses incurred by the Company in
effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying
with its obligations under this Annex E, including all registration, filing and
listing fees, printing expenses, fees and disbursements of counsel for the
Company, blue sky fees and expenses, expenses incurred in connection with any
“road show”, the reasonable fees and disbursements of Holders’ Counsel, and
expenses of the Company’s independent accountants in connection with any regular
or


1

--------------------------------------------------------------------------------




special reviews or audits incident to or required by any such registration, but
shall not include Selling Expenses.
 
(g)       “Rule 144”, “Rule 144A”, “Rule 159A”, “Rule 405” and “Rule 415” mean,
in each case, such rule promulgated under the Securities Act (or any successor
provision), as the same shall be amended from time to time.
 
(h)       “Selling Expenses” mean all discounts, selling commissions and stock
transfer taxes applicable to the sale of Registrable Securities and fees and
disbursements of counsel for any Holder (other than the fees and disbursements
of Holders’ Counsel included in Registration Expenses).
 
(i)        “Special Registration” means the registration of (A) equity
securities and/or options or other rights in respect thereof solely registered
on Form S-4 or Form S-8 (or successor form) or (B) shares of equity securities
and/or options or other rights in respect thereof to be offered to directors,
members of management, employees, consultants, customers, lenders or vendors of
the Company or Company Subsidiaries or in connection with dividend reinvestment
plans.
 
2.         Registration.
 
(a)       The Company covenants and agrees that as promptly as practicable after
the date that the Company becomes subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act (and in any event no later than 30 days
thereafter), the Company shall prepare and file with the SEC a Shelf
Registration Statement covering all Registrable Securities (or otherwise
designate an existing shelf registration on an appropriate form under Rule 415
under the Securities Act (a “Shelf Registration Statement”) filed with the SEC
to cover the Registrable Securities), and, to the extent the Shelf Registration
Statement has not theretofore been declared effective or is not automatically
effective upon such filing, the Company shall use reasonable best efforts to
cause such Shelf Registration Statement to be declared or become effective and
to keep such Shelf Registration Statement continuously effective and in
compliance with the Securities Act and usable for resale of such Registrable
Securities for a period from the date of its initial effectiveness until such
time as there are no Registrable Securities remaining (including by refiling
such Shelf Registration Statement (or a new Shelf Registration Statement) if the
initial Shelf Registration Statement expires).  Notwithstanding the foregoing,
if the Company is not eligible to file a registration statement on Form S-3,
then the Company shall not be obligated to file a Shelf Registration Statement
unless and until requested to do so in writing by Treasury.
 
(b)       Any registration pursuant to Section 2(a) of this Annex E shall be
effected by means of a Shelf Registration Statement on an appropriate form under
Rule 415 under the Securities Act (a “Shelf Registration Statement”).  If any
Holder intends to distribute any Registrable Securities by means of an
underwritten offering it shall promptly so advise the Company and the Company
shall take all reasonable steps to facilitate such distribution, including the
actions required pursuant to Section 2(d) of this Annex E; provided that the
Company shall not be required to facilitate an underwritten offering of
Registrable Securities unless (i) the expected gross proceeds from such offering
exceed $200,000 or (ii) such underwritten offering includes all of the
outstanding Registrable Securities held by such Holder.


2

--------------------------------------------------------------------------------




The lead underwriters in any such distribution shall be selected by the Holders
of a majority of the Registrable Securities to be distributed.
 
(c)       The Company shall not be required to effect a registration (including
a resale of Registrable Securities from an effective Shelf Registration
Statement) or an underwritten offering pursuant to Section 2 of this Annex E: 
(A) with respect to securities that are not Registrable Securities; or (B) if
the Company has notified all Holders that in the good faith judgment of the
Board of Directors, it would be materially detrimental to the Company or its
security holders for such registration or underwritten offering to be effected
at such time, in which event the Company shall have the right to defer such
registration for a period of not more than 45 days after receipt of the request
of any Holder; provided that such right to delay a registration or underwritten
offering shall be exercised by the Company (1) only if the Company has generally
exercised (or is concurrently exercising) similar black-out rights against
holders of similar securities that have registration rights and (2) not more
than three times in any 12-month period and not more than 90 days in the
aggregate in any 12-month period.
 
(d)       If during any period when an effective Shelf Registration Statement is
not available, the Company proposes to register any of its equity securities,
other than a registration pursuant to Section 2(a) of this Annex E or a Special
Registration, and the registration form to be filed may be used for the
registration or qualification for distribution of Registrable Securities, the
Company will give prompt written notice to all Holders of its intention to
effect such a registration (but in no event less than ten days prior to the
anticipated filing date) and will include in such registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within ten business days after the date of the Company’s
notice (a “Piggyback Registration”).  Any such person that has made such a
written request may withdraw its Registrable Securities from such Piggyback
Registration by giving written notice to the Company and the managing
underwriter, if any, on or before the fifth business day prior to the planned
effective date of such Piggyback Registration.  The Company may terminate or
withdraw any registration under this Section 2(d) of this Annex E prior to the
effectiveness of such registration, whether or not any Holders have elected to
include Registrable Securities in such registration.
 
(e)       If the registration referred to in Section 2(d) of this Annex E is
proposed to be underwritten, the Company will so advise all Holders as a part of
the written notice given pursuant to Section 2(d) of this Annex E.  In such
event, the right of all Holders to registration pursuant to Section 2 of this
Annex E will be conditioned upon such persons’ participation in such
underwriting and the inclusion of such person’s Registrable Securities in the
underwriting if such securities are of the same class of securities as the
securities to be offered in the underwritten offering, and each such person will
(together with the Company and the other persons distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the underwriter or underwriters selected for such underwriting by the
Company; provided that Treasury (as opposed to other Holders) shall not be
required to indemnify any person in connection with any registration. If any
participating person disapproves of the terms of the underwriting, such person
may elect to withdraw therefrom by written notice to the Company, the managing
underwriters and Treasury (if Treasury is participating in the underwriting).




3

--------------------------------------------------------------------------------




(f)        If either (x) the Company grants “piggyback” registration rights to
one or more third parties to include their securities in an underwritten
offering under the Shelf Registration Statement pursuant to Section 2(b) of this
Annex E or (y) a Piggyback Registration under Section 2(d) of this Annex E
relates to an underwritten offering on behalf of the Company, and in either case
the managing underwriters advise the Company that in their reasonable opinion
the number of securities requested to be included in such offering exceeds the
number which can be sold without adversely affecting the marketability of such
offering (including an adverse effect on the per share offering price), the
Company will include in such offering only such number of securities that in the
reasonable opinion of such managing underwriters can be sold without adversely
affecting the marketability of the offering (including an adverse effect on the
per share offering price), which securities will be so included in the following
order of priority: (A) first, in the case of a Piggyback Registration under
Section 2(d) of this Annex E, the securities the Company proposes to sell,
(B) then the Registrable Securities of all Holders who have requested inclusion
of Registrable Securities pursuant to Section 2(b) or Section 2(d) of this Annex
E, as applicable, pro rata on the basis of the aggregate number of such
securities or shares owned by each such Holder and (C) lastly, any other
securities of the Company that have been requested to be so included, subject to
the terms of this Agreement; provided, however, that if the Company has, prior
to the Signing Date, entered into an agreement with respect to its securities
that is inconsistent with the order of priority contemplated hereby then it
shall apply the order of priority in such conflicting agreement to the extent
that it would otherwise result in a breach under such agreement.
 
3.         Expenses of Registration.  All Registration Expenses incurred in
connection with any registration, qualification or compliance hereunder shall be
borne by the Company.  All Selling Expenses incurred in connection with any
registrations hereunder shall be borne by the holders of the securities so
registered pro rata on the basis of the aggregate offering or sale price of the
securities so registered.
 
4.         Obligations of the Company.  Whenever required to effect the
registration of any Registrable Securities or facilitate the distribution of
Registrable Securities pursuant to an effective Shelf Registration Statement,
the Company shall, as expeditiously as reasonably practicable:
 
(a)       Prepare and file with the SEC a prospectus supplement or
post-effective amendment with respect to a proposed offering of Registrable
Securities pursuant to an effective registration statement, subject to Section 4
of this Annex E, keep such registration statement effective and keep such
prospectus supplement current until the securities described therein are no
longer Registrable Securities.
 
(b)       Prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.
 
(c)       Furnish to the Holders and any underwriters such number of copies of
the applicable registration statement and each such amendment and supplement
thereto (including in


4

--------------------------------------------------------------------------------




each case all exhibits) and of a prospectus, including a preliminary prospectus,
in conformity with the requirements of the Securities Act, and such other
documents as they may reasonably request in order to facilitate the disposition
of Registrable Securities owned or to be distributed by them.
 
(d)       Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Holders or
any managing underwriter(s), to keep such registration or qualification in
effect for so long as such registration statement remains in effect, and to take
any other action which may be reasonably necessary to enable such seller to
consummate the disposition in such jurisdictions of the securities owned by such
Holder; provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions.
 
(e)       Notify each Holder of Registrable Securities at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the applicable prospectus, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.
 
(f)        Give written notice to the Holders:
 
(i)            when any registration statement or any amendment thereto has been
filed with the SEC (except for any amendment effected by the filing of a
document with the SEC pursuant to the Exchange Act) and when such registration
statement or any post-effective amendment thereto has become effective;
 
(ii)           of any request by the SEC for amendments or supplements to any
registration statement or the prospectus included therein or for additional
information;
 
(iii)          of the issuance by the SEC of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose;
 
(iv)          of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of the
applicable Registrable Securities for sale in any jurisdiction or the initiation
or threatening of any proceeding for such purpose;
 
(v)           of the happening of any event that requires the Company to make
changes in any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made); and
 
(vi)          if at any time the representations and warranties of the Company
contained in any underwriting agreement contemplated by Section 4(j) of this
Annex E cease to be true and correct.




5

--------------------------------------------------------------------------------




(g)       Use its reasonable best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 4(f)(iii) of this Annex E at the earliest
practicable time.
 
(h)       Upon the occurrence of any event contemplated by Section 4(e) or
4(f)(v) of this Annex E, promptly prepare a post-effective amendment to such
registration statement or a supplement to the related prospectus or file any
other required document so that, as thereafter delivered to the Holders and any
underwriters, the prospectus will not contain an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  If the Company notifies the Holders in accordance with
Section 4(f)(v) to suspend the use of the prospectus until the requisite changes
to the prospectus have been made, then the Holders and any underwriters shall
suspend use of such prospectus and use their reasonable best efforts to return
to the Company all copies of such prospectus (at the Company’s expense) other
than permanent file copies then in such Holders’ or underwriters’ possession. 
The total number of days that any such suspension may be in effect in any
12-month period shall not exceed 90 days.
 
(i)        Use reasonable best efforts to procure the cooperation of the
Company’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by the Holders or any managing underwriter(s).
 
(j)        If an underwritten offering is requested pursuant to Section 2(b) of
this Annex E, enter into an underwriting agreement in customary form, scope and
substance and take all such other actions reasonably requested by the Holders of
a majority of the Registrable Securities being sold in connection therewith or
by the managing underwriter(s), if any, to expedite or facilitate the
underwritten disposition of such Registrable Securities, and in connection
therewith in any underwritten offering (including making members of management
and executives of the Company available to participate in “road shows”, similar
sales events and other marketing activities), (A) make such representations and
warranties to the Holders that are selling stockholders and the managing
underwriter(s), if any, with respect to the business of the Company and its
subsidiaries, and the Shelf Registration Statement, prospectus and documents, if
any, incorporated or deemed to be incorporated by reference therein, in each
case, in customary form, substance and scope, and, if true, confirm the same if
and when requested, (B) use its reasonable best efforts to furnish the
underwriters with opinions of counsel to the Company, addressed to the managing
underwriter(s), if any, covering the matters customarily covered in such
opinions requested in underwritten offerings, (C) use its reasonable best
efforts to obtain “cold comfort” letters from the independent certified public
accountants of the Company (and, if necessary, any other independent certified
public accountants of any business acquired by the Company for which financial
statements and financial data are included in the Shelf Registration Statement)
who have certified the financial statements included in such Shelf Registration
Statement, addressed to each of the managing underwriter(s), if any, such
letters to be in customary form and covering matters of the type customarily
covered in “cold comfort” letters, (D) if an underwriting agreement is entered
into, the same shall contain indemnification provisions and procedures customary
in underwritten offerings (provided that Treasury shall not be obligated to
provide any indemnity), and (E) deliver such documents and certificates as may
be reasonably requested by the Holders of a majority of the Registrable
Securities being sold in


6

--------------------------------------------------------------------------------




connection therewith, their counsel and the managing underwriter(s), if any, to
evidence the continued validity of the representations and warranties made
pursuant to clause (A) above and to evidence compliance with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company.
 
(k)       Make available for inspection by a representative of Holders that are
selling stockholders, the managing underwriter(s), if any, and any attorneys or
accountants retained by such Holders or managing underwriter(s), at the offices
where normally kept, during reasonable business hours, financial and other
records, pertinent corporate documents and properties of the Company, and cause
the officers, directors and employees of the Company to supply all information
in each case reasonably requested (and of the type customarily provided in
connection with due diligence conducted in connection with a registered public
offering of securities) by any such representative, managing underwriter(s),
attorney or accountant in connection with such Shelf Registration Statement.
 
(l)        Use reasonable best efforts to cause all such Registrable Securities
to be listed on each national securities exchange on which similar securities
issued by the Company are then listed or, if no similar securities issued by the
Company are then listed on any national securities exchange, use its reasonable
best efforts to cause all such Registrable Securities to be listed on such
securities exchange as Treasury may designate.
 
(m)      If requested by Holders of a majority of the Registrable Securities
being registered and/or sold in connection therewith, or the managing
underwriter(s), if any, promptly include in a prospectus supplement or amendment
such information as the Holders of a majority of the Registrable Securities
being registered and/or sold in connection therewith or managing underwriter(s),
if any, may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such amendment as soon as practicable after the Company has
received such request.
 
(n)       Timely provide to its security holders earning statements satisfying
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.


5.         Suspension of Sales.  Upon receipt of written notice from the Company
that a registration statement, prospectus or prospectus supplement contains or
may contain an untrue statement of a material fact or omits or may omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading or that circumstances exist that make
inadvisable use of such registration statement, prospectus or prospectus
supplement, each Holder of Registrable Securities shall forthwith discontinue
disposition of Registrable Securities until such Holder has received copies of a
supplemented or amended prospectus or prospectus supplement, or until such
Holder is advised in writing by the Company that the use of the prospectus and,
if applicable, prospectus supplement may be resumed, and, if so directed by the
Company, such Holder shall deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies then in such Holder’s possession, of
the prospectus and, if applicable, prospectus supplement covering such
Registrable Securities current at the time of receipt of such notice.  The total
number of days that any such suspension may be in effect in any 12-month period
shall not exceed 90 days.
 


7

--------------------------------------------------------------------------------




6.         Termination of Registration Rights.  A Holder’s registration rights
as to any securities held by such Holder (and its Affiliates, partners, members
and former members) shall not be available unless such securities are
Registrable Securities.
 
7.         Furnishing Information.
 
(a)       No Holder shall use any free writing prospectus (as defined in
Rule 405) in connection with the sale of Registrable Securities without the
prior written consent of the Company.
 
(b)       It shall be a condition precedent to the obligations of the Company to
take any action pursuant to Section 4 of this Annex E that the selling Holders
and the underwriters, if any, shall furnish to the Company such information
regarding themselves, the Registrable Securities held by them and the intended
method of disposition of such securities as shall be required to effect the
registered offering of their Registrable Securities.
 
8.         Indemnification.
 
(a)       The Company agrees to indemnify each Holder and, if a Holder is a
person other than an individual, such Holder’s officers, directors, employees,
agents, representatives and Affiliates, and in the case of Treasury, Treasury’s
officials, and each person, if any, that controls a Holder within the meaning of
the Securities Act (each, an “Indemnitee”), against any and all losses, claims,
damages, actions, liabilities, costs and expenses (including reasonable fees,
expenses and disbursements of attorneys and other professionals incurred in
connection with investigating, defending, settling, compromising or paying any
such losses, claims, damages, actions, liabilities, costs and expenses), joint
or several, arising out of or based upon any untrue statement or alleged untrue
statement of material fact contained in any registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto or any documents incorporated therein by
reference or contained in any free writing prospectus (as such term is defined
in Rule 405) prepared by the Company or authorized by it in writing for use by
such Holder (or any amendment or supplement thereto); or any omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, that the Company shall not be liable to such
Indemnitee in any such case to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon (A) an untrue statement or omission made in such registration
statement, including any such preliminary prospectus or final prospectus
contained therein or any such amendments or supplements thereto or contained in
any free writing prospectus (as such term is defined in Rule 405) prepared by
the Company or authorized by it in writing for use by such Holder (or any
amendment or supplement thereto), in reliance upon and in conformity with
information regarding such Indemnitee or its plan of distribution or ownership
interests which was furnished in writing to the Company by such Indemnitee for
use in connection with such registration statement, including any such
preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto, or (B)  offers or sales effected by or on
behalf of such Indemnitee “by means of” (as defined in Rule 159A) a “free
writing prospectus” (as defined in Rule 405) that was not authorized in writing
by the Company.
 


8

--------------------------------------------------------------------------------




(b)       If the indemnification provided for in Section 8(a) of this Annex E is
unavailable to an Indemnitee with respect to any losses, claims, damages,
actions, liabilities, costs or expenses referred to therein or is insufficient
to hold the Indemnitee harmless as contemplated therein, then the Company, in
lieu of indemnifying such Indemnitee, shall contribute to the amount paid or
payable by such Indemnitee as a result of such losses, claims, damages, actions,
liabilities, costs or expenses in such proportion as is appropriate to reflect
the relative fault of the Indemnitee, on the one hand, and the Company, on the
other hand, in connection with the statements or omissions which resulted in
such losses, claims, damages, actions, liabilities, costs or expenses as well as
any other relevant equitable considerations.  The relative fault of the Company,
on the one hand, and of the Indemnitee, on the other hand, shall be determined
by reference to, among other factors, whether the untrue statement of a material
fact or omission to state a material fact relates to information supplied by the
Company or by the Indemnitee and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or
omission;  the Company and each Holder agree that it would not be just and
equitable if contribution pursuant to this Section 8(b) of this Annex E were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in Section 8(a) of
this Annex E.  No Indemnitee guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from the Company if the Company was not guilty of such fraudulent
misrepresentation.
 
9.         Assignment of Registration Rights.  The rights of Treasury to
registration of Registrable Securities pursuant to Section 2 of this Annex E may
be assigned by Treasury to a transferee or assignee of Registrable Securities;
provided, however, the transferor shall, within ten days after such transfer,
furnish to the Company written notice of the name and address of such transferee
or assignee and the number and type of Registrable Securities that are being
assigned.
 
10.      Clear Market.  With respect to any underwritten offering of Registrable
Securities by Holders pursuant to this Annex E, the Company agrees not to effect
(other than pursuant to such registration or pursuant to a Special Registration)
any public sale or distribution, or to file any Shelf Registration Statement
(other than such registration or a Special Registration) covering any preferred
stock of the Company or any securities convertible into or exchangeable or
exercisable for preferred stock of the Company, during the period not to exceed
ten days prior and 60 days following the effective date of such offering or such
longer period up to 90 days as may be requested by the managing underwriter for
such underwritten offering.  The Company also agrees to cause such of its
directors and senior executive officers to execute and deliver customary lock-up
agreements in such form and for such time period up to 90 days as may be
requested by the managing underwriter.
 
11.      Forfeiture of Rights.  At any time, any holder of Registrable
Securities (including any Holder) may elect to forfeit its rights set forth in
this Annex E from that date forward; provided, that a Holder forfeiting such
rights shall nonetheless be entitled to participate under Section 2(d) — (f) of
this Annex E in any Pending Underwritten Offering to the same extent that such
Holder would have been entitled to if the Holder had not withdrawn; and
provided, further, that no such forfeiture shall terminate a Holder’s rights or
obligations under Section 7 of this Annex E with respect to any prior
registration or Pending Underwritten Offering.
 


9

--------------------------------------------------------------------------------




12.      Specific Performance.  The parties hereto acknowledge that there would
be no adequate remedy at law if the Company fails to perform any of its
obligations under this Annex E and that Holders from time to time may be
irreparably harmed by any such failure, and accordingly agree that such Holders,
in addition to any other remedy to which they may be entitled at law or in
equity, to the fullest extent permitted and enforceable under applicable law
shall be entitled to compel specific performance of the obligations of the
Company under this Annex E in accordance with the terms and conditions of this
Annex E.
 
13.      No Inconsistent Agreements.  The Company shall not, on or after the
Signing Date, enter into any agreement with respect to its securities that may
impair the rights granted to Holders under this Annex E or that otherwise
conflicts with the provisions hereof in any manner that may impair the rights
granted to Holders under this Annex E.  In the event the Company has, prior to
the Signing Date, entered into any agreement with respect to its securities that
is inconsistent with the rights granted to Holders under this Annex E (including
agreements that are inconsistent with the order of priority contemplated by
Section 2(f) of Annex E) or that may otherwise conflict with the provisions
hereof, the Company shall use its reasonable best efforts to amend such
agreements to ensure they are consistent with the provisions of this Annex E.
 
14.      Certain Offerings by Treasury.  An “underwritten” offering or other
disposition shall include any distribution of such securities on behalf of
Treasury by one or more broker-dealers, an “underwriting agreement” shall
include any purchase agreement entered into by such broker-dealers, and any
“registration statement” or “prospectus” shall include any offering document
approved by the Company and used in connection with such distribution.




10

--------------------------------------------------------------------------------





ANNEX F
FORM OF CERTIFICATE OF DESIGNATION
 
[OMITTED. Please see Exhibit 3.1, Statement of Designation of Senior
Non-Cumulative Perpetual Preferred Stock, Series D of Veritex Holdings, Inc., as
filed with the Office of the Secretary of State of the State of Texas on July
28, 2017, to Veritex Holdings, Inc.’s Current Report on Form 8-K, dated August
1, 2017]






--------------------------------------------------------------------------------





ANNEX G
FORM OF OFFICER’S CERTIFICATE
 
[OMITTED]
 






--------------------------------------------------------------------------------





ANNEX H
FORM OF SUPPLEMENTAL REPORTS
 
[OMITTED]






--------------------------------------------------------------------------------





ANNEX I
FORM OF ANNUAL CERTIFICATION
 
[OMITTED]
 








--------------------------------------------------------------------------------





ANNEX J
FORM OF OPINION


[OMITTED]
 






--------------------------------------------------------------------------------





ANNEX K
FORM OF REPAYMENT DOCUMENT
 
[OMITTED]
 






